Case 2:18-Cv-09414 Document 1-1 Filed 11/05/18 Page 1 of 47 Page |D #:27

 

` ` sum-100
SUN'“"°NS possessions

(CITACION JUDICIAL) pY

NoTlcE To oEFENoANT: com=orr\}\g§§,&°n

(Avrs_o Ar. oEMANDAoo).- Su?a§g?(§oun area-riggs

JILLIAN MICHAELS, an individuai; ow~“' ”‘ ' "°

Sce Additional Parties Attachment attached. Aue 2 0 low

YOU ARE BE|NG SUED BY PLA|NT|FF: eum¢erj()le\'\i Oi Ctltlil

(LO ESTA DEMANDANDO EL DEMANDANTE}: Sha"‘\ R. Gaii€i.\:.lleclitw ' D my

LISA FRIEDMAN, individually and on behalf of herself and all others By-, Britin\l S"“th’ ap

similarly situated

 

 

 

NOT|CE| You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to tile a written response at this court and have a copy
served on the plaintiff. A letter or phone call wm nol protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You nn find these court tom\s and more information at the Caittomia Courts
Onitne Selt’-Heip Center (www. oourtinfo.ca.gov/sellhelp). your county law library. or the courthouse nearest you. lf you cannot pay the filing tee. ask
the court clerk for a fee waiver form lt you do nol tile your response on time. you may lose the case by detault. and your wages. money. and property
may be taken without further warning from the court.

There are other legal requirements ¥ou may want to call an attorney right away. lt you do not know an attomey. you may umnt to call an attorney
referral service. |f you cannot afford an attorney, you may be eligible for tree legal senrlces from a nonprolit legal services program \'ou can locate
these nonpront groups at the Caiiiomla Legal Senrioes Web site (www.lawhelpcsllfomr’a.ory), the Califomia Courl,s Online Self-I-ielp Center
(www.courtlnlo.ca.gov/sellhelp), or by contacting your local court or county bar association NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award ot $10.000 or more in a civil case. The court's lien must be paid before the court will dismiss the cese.

`;Avésol Lo han demandado. Sl no responds denim de 30 dlas, la ccrte puede decidir en su contra sln escuchar su version. Laa ls informacldn a
con nuacr’dn.

liens 30 DMS DE CALENDARIO después de quo le entreguen esta citacidn y papeles legaies para presenfar ana respuesta por escrito en esfa
carta y hacer quo se antregue una copla al demandanre. Una carra o una llamada telefonlca no Io protegen. Su rsspuesta por escn‘to tiene que ester
en forman legal oon‘scto sl desea quo procesen su case en la corte. Es poslble que haya un formulario que ustedpueda usarpara su respuesta.
Puede enconlrar estes formularios de la carte y mas infonnecidn en el Centro do Ayuda de las Cortes de Califomr’a {www.sucorte.ce.gov), en la
biblioteca de reyes de su condado o en la carte qua le quede mds cerca. Sl no puede pager la cercla de presentacldn, plda al secretario de la cone
que le de un fenner/eric de exenclén de page de cuoras. Si no presents su respuesta a tiempo, puede perder el casa por incumpllmr'ento y la cone le
podré quitar su sueldo, dlnero y bienes sin mas advertencr‘a.

Hay aims requisites Iegeles. Es rccomendable que flame a un abogado lrrmedlalamente. Sl no oonoce a un abogado. puede llamar a un senricr'o de
remlsldn a abogados. Si no puede pegara un abogado. es posible qua cumpla con los requisr'tos para obtener servicr'os Iegales gratuitos de un
programs de servlclos legale sln fines de lucro. Puede enccntrar estos grupos sln fines do lucro en el sillo web de Calllomia Legal Servlcas,
(vwvw.|awhelpaaiitomla.org), en el Centro de Ayuda de las Cortes de Callfomla, (www.sucorte.ca.gov) o poniéndose en contacfo con la carte o el
colegio de abogados locales. AVISO: Pcr ley, la carte tlene derecho a reclamar las cuotas y los oostos exenios par lmponer un gravamen score
cualquler recuperacldn de $10.000 d mas de valor reciblda mediante un acuerdo c una ccncesidn de artitraje en un caso de derecfro clvil. Tiene que
pagar el gravamen de la oorle antes de que la cone pueda desechar el caso.

 

 

 

 

The name and address of the court is: case Nuuoen: _
(El nomer y diraoor°on de la cone es): M'"°'"°' csc 7 1 7 3 4 1
Spring Streei: Courthouse

312 North Spring Street, Los Angeles, Califomia 90012

The name, address, and telephone number of plaintiffs attorney. or plaintiff without an attomey, is:
(El nombre. la diraccldn y el numem do teléfono del abogado del damandante, o del damandante que no liens abogado, es):

John P. Kristensen, 12540 Beatrice Street, Suite 200, Los Angeles, CA 90066; (310) 507-7924

DATE; M Clerk, by _ . . Depufy
tFe¢=hal sH EFtFt\ Fi. CARTER rsacrerario) 321 ¢i}m g `M£i Q,L_ (Aoi‘un!o)
(For proof of son/ica of this summons, use Proof of Service of Summons (fomr POS-010).) `

(Para prueba de entrega de esta citation use el fom)ularlo Proof of Serv|ce of Summons. (POS-010)).

NOT|CE TO THE PERSON SERVED: You are served

 

 

mm 1. I:I as an individual defendant
2. [:| as the person sued under the fictitious name of (specr‘fy):

3, i:l on behalfof(specr'lj/):

under. l:_`l ccP 416.10 (corporauon) L__:] ccP 416.60 (minor)
:] CCP 416.20 (defunct oorporation) :| CCP 418.70 (conservatee)
|:| CCP 416.40 (association or partnership) C:| CCP 416.90 (authorized person)

[::l other (speoity):

 

 

4. [:] by personal delivery on (date):

 

F l nga 1 an
Jutrtcrarcownor arcani:i-ra SUMMONS c°°"'c"“m°:,%°g§§w ftng

SUM-`i°° [R€v. Juty 1. 2009]

 

, Case 2:18-CV-09414 Document 1-1 Filed 11/05/18 Page 2 of 47 Page |D #:28

SUN|~ZOC(A)

 

SHORT TlTLEZ
_ Friedman v. Michaels, et al.

 

 

CASE WJMBER:

 

 

lNSTRUCTiONS FOR USE

-} This form may be used as an attachment to any summons if space does not pennii the listing of all parties on the summons
+ if this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties

Attachment form is attached."

i.ist additional parties (Check only one box. Use a separate page for each type ofparty.):

i:i Plainurr oerendam |:| cross-complainant E| cross.oefendanr

EM DIGITAL, LLC, a Florida Limited Liability Company; EMPOWERED MEDIA, LLC, a Califomia
Lirnited Liability Company; and DOES 1-100, inclusive

Form Adopted for Msndalory Uso
.iudicial Coundl cl Cal!tonia
SUM-ZBW\) |Rev. January 1. m

ADD|T|ONAL PART|ES ATTACHMENT
Attachment to Summons

Fage ` 2

of

 

cha 1 ot1

 

Case 2:18-Cv-09414 Document 1-1 Filed 11/05/18 Page 3 of 47 Page |D #:29

ClV-050

- DO NOTFlLE WITH THE COURT-
-UNLESS YOU ARE APPLYING FOR A DEFAULTJUDGMENT UNDER CODE OF CIVIL PROCEDURE § 585 -

 

ATTOR NEY OR FART¥ \MTHOUT ATTORNEY {Name and Address).' TELEPHONE NO.Z FOR COURT USE ONL¥

John P. Kristensen (310) 507-7924
Kristcnsen Weisbcrg, LLP
12540 Beatrice Street, Suite 200
Los Angcles, Caiifornia 90066
ATroRNEv FoRname).~ PlaintifT` Lisa Friedman
SUPERIOR COURT OF CAL!FCRN|A, COUNTY OF LOS Ai‘lgel€$
smeer,monsss; 312 Spring Street
MAiLiNe AopREss; 312 Spring Sfreet
emma z¢pcoc>s: Los Angeles, California 90012
emmett wine Spring Street Courthouse
PLAlNTlFF: Lisa Friedman, et al.
DEFr-:NDANT: Jillian Michaels, et al.

 

 

 

 

 

 

 

 

  

 

 

 

 

sTATEMENT oF DAMAGES °"sE""MBE“:
(Persona| injury or Wrongfui Death) BC717341
To (name of one defendant only):Ji"ian MiCha€lS
Plaintiff (name of one plaintiff only): LiSa Fl‘i€dman
seeks damages in the above-entitled action, as follows:
1. General damages AMOUNT
a. \:i Pain, suffering. and inconvenience .................................................................................................... $
b. |:| Emotional distress ................................ s
c. :| Loss of consortium ............................................................................................................................. $
d. l:i Loss of sociey and companionship (wrongful death actions only) ..................................................... $
e. ':l ever ispe¢="fw ....................................
f- ':' ther ispe=="fy) .................................
g. \:i Continued on Attachment 1.g.
2. Specia| damages
a. :I lVledical expenses (to date) ................................................................................................................ $
b. i:l Future medical expenses (present value) .......................................................................................... $
c. [:] Loss of earnings (to dale) ................................................................................................................... $
d. l:l Loss of future earning capacity (present value) .................................................................................. $
e. \:J Property damage ................. $
f. l:| Funera| expenses (wrongful death actions only) ................................................................................ $
g. L__| Future contributions (present value) (wrongfui death actions only) .................................................... $
h. |:i Value of personal service. advice, cr training (wrongfu/ death actions only) ...................................... $
1 therispe¢"fw ..Qi._h§t_.ls?§§..<.i.i!§._f.§..f§ai!.d ...................................................................................... $.1.»99&°0°_
j. Other (speci)j/) Breach of contract $ 1,000,000

k. [:| Continued on Attachment 2.k.

3. Punitive damages: P|aintiff reserves the right to seek punitive damages in the amount of (specify).. $ Z,QO0,000
when pursuing a judgment in the suit filed against you.

Date: August 28, 2018 /
John P. Kristensen b

 

 

 

crYPe on mm met / is:sNATuRs oF FLAINT¢FF on informer Fora Pm~nm
(Proof of service on reverse) me 1 °, 2
Coda of Ctvi| Procedure, §§ 425.11, 425.115
Fo¢m Ad ted mr Man<iaw¢y_usa STATEMENT CF DAMAGES Mmmm"ra_mgcv

Judicl C ndl ofGalitomia
ctv-osc'i[s§$‘. January 1. zaon (Personai lnjury or Wrongful Death)

./‘ Case 2:18-Cv-09414 Document 1-1 Filed 11/05/18 Page 4 of 47 Page |D #:30

ClV-050

 

CASE NUM BERZ

__ PLAiNTii=i-': Lisa Friedman, et al.
BC7I 7341

DEFENDANT: lillian Michaels, et al.

 

 

 

 

PROOF OF SERV|CE
(After having the other party served as described below, with any of the documents identified in item 1, have the person who served
the documents complete this Proof of Service. Plaintiff cannot serve these papers.)

1. |served the
a. l::l Staternent of Damages l:] Other (specify):

b. on (name):
c. by serving l:__.ldefendant l:l other (name and title or relationship to person sen/ed):

d. l___l by delivery :l at home l:lat business
(1) date:
(2) time:
(3) address:

e. l:l by mailing
(1) date:
(2) place:

2. Manner of service (check proper box):

a. l:l Personal service. By personally delivering copies. (CCP § 415.10)

b. l:l Substituted service on corporation, unincorporated association (inc|uding partnership), or public entity. By
leaving. during usual office hoursl copies in the office of the person served with the person who apparently was in
charge and thereafter mailing (by first-class maill postage prepaid) copies to the person served at the place where the
copies were left. (CCP § 415.20(a))

c. l:l Substltuted service on natural person, minor, conservatee, or candidate. By leaving copies at the dwelling house,
usual place of abode, or usual place of business of the person served in the presence of a competent member of the
household or a person apparently in charge of the office or place of business, at least 18 years of age, who was
informed of the general nature of the papers, and thereafter mailing (by irst-class maill postage prepaid) copies to the
person served at the place where the copies were left (CCP § 415.20(b)) (Attach separate declaration or affidavit
stating acts relied on to establish reasonable diligence in first attempting personal service.)

d. l::l Mail and acknowledgment service. By mailing (by tirst- class mail or airmail, postage prepaid) copies to the person
served, together with two copies of the form of notice and acknowledgment and a return envelope, postage prepaid.
addressed to the sender. (CCP § 415.30) (Attach completed acknowledgment of reoeipt.)

e. l:l Certified or registered mail service. By mailing to an address outside Ca|ifomia (by first-class mail, postage prepaid,
requiring a return receipt) copies to the person served. (CCP § 415.40) (Attach signed return receipt or other
evidence of actual delivery to the person served.)

f. l:l Other (specii§/ code section):
additional page is attached.
3. At the time of service | was at least 18 years of age and not a party to this action.
4. Fee for service: $
5. Person serving:

a. Ca|ifomia sheriff, marshal, or constable f. Name, address and telephone number and, if applicablel
b. § Registered Ca|ifomia process server county of registration and number
c. Employee or independent contractor of a registered

Ca|ifomia process server
d. l:l Not a registered Ca|ifomia process server
e. E Exempt from registration under Bus. & Prof. Code

 

 

 

§ 22350(b)
| declare under penalty of perjury under the laws of the (For California sheriff, marshal, or constable use only)
State of Ca|ifomia that the foregoing is true and correct. l certify that the foregoing is true and correct
Date: Date:
(siGNATuRE) (siGNATuRE)
clvm mem Jamary 1. 2007] pRooF oF SERV‘CE Code of Civi Proocdi.ire §§ 425.:1“.94°2£'2).:::

(Statement of Damages)

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 5 of 47 Page |D #:31

l .lohn P. Kristcnscn (SBN 224132)
Davicl L, Weisbcrg (SBN 211675)
7 Chrislina M. Lc (SBN 237697)
Jcsenia A. Mai'tinez (SBN 316969)

 

3 I<nisTENSE.N Weisizi§nc, LLP i`~. .:?_" / @' l
12540 Beatrice Sti'eet, Suitc 200 _` ` ` _ __ h _, _
4 Los Angeles, Calit`ornia 90066 ~‘*"~;i"i "'*`*‘* '
Tclcphonc: 310-507-7924 ~;,;:;=_;i\, ;f:;:l;ln_ §iei,r_=i;~
5 Facsimilc: 310-507-7906
johii@kri'stenseiil'rii-i-'. com
6 drivici'@kristensenlciin coin
christincr@ki‘i`slenseiii’cn-i»'. com
7 je.s'enici@krisleii.reiilciw. Cr)in
8 Attor'neysfoi' Piai'ntr`jj' nmi oil others
siiiiilnr'{}# Sr'tiiriteri
9 SUPERIOR COURT OF THE STA'I`E OF CALIFORNIA
10 COUNTY OF LOS ANGELES - SPRING STREE'I` COURTHOUSE
Z 2 §
be ij 11 iiisA FRIEDMAN, individually and en ) ease NO. BC ’7 1 73 4 1
z fill § j behalf ol`hersell"and all others similarly )
g §§ 1~ Siiuaied, ) CLASS ACTION
§ >j § 3 Plaintiff, ) UNLIMITED ClVlL CASE
`~_/ > 14 vs. )

    

, ) CLASS COMPLAINT FOR DAMAGES
_‘ 15 JILLlAN MICHAELS, an individual; Ei\/[ ) AND INJUNCTIVE REL!EF

DIGITAL, LLC, a Florida Lirnited Liability
».»~ 16 company EMPOWERED MEDiA, LLC, a
" 17 California Limited Liability Company; and
DOES 1-10{), inclusive

)
) 1. Violation of the California Automatic
) Renewal Law (Cal. Biis. & Pi'of. Code §§
) 17600~17604);
) 2. Violation of the California Unfair
Del"entlanls. ) Competition Law (Cal. Bus. & Pi‘of Code
) §§ 17200, et seq.);
) 3. Violntion of the Ca|ifomia Consumcr
) Legal Remedies Act (Cal. Ci'v. Code §§
71 ) 1750, et Seq.);
) 4. Violation of California False Advertising
) La\v (Cal. Birs. & Pi'of Code §§ 17500, et
) Seq-);
) . Conversion; and
) 6. Rcstitution and Injurictive Relief (Cal.
) Birs. & Prof Code §§ 17535, et seq.).
)
)
)

 

Ut

DECLARATION OF LISA FRIEDMAN

) DEMAND FOR JURY TRIAL

 

CL,\SS CO.\ii'i..-\iN'r i-'on D,\.\-i.\c:izs A;\‘i) iN.iii.\'Ci'iva iti;Lii:i=; Diani..\>in ron JL=R\' Tni..\i.;
DF.Ci.,\iL.\'rlOi\' Oi-` LlSi\ F‘nii;i)i\i,\=\'
_] -

 

 

Z
L.|_|
co
2
Ll..l
i__.
13
cr:
z

v‘\/l-`;` | 3 l§l l.::` iii iii m-

l-.r' E'|:\ll\l ll|!.

m~H-l‘,".

¢'~¢|

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 6 of 47 Page |D #:32

l\..}

LJJ

 

|\) l\) l\)
.t:. m l\>

t\.)
Ut

[. INTRODUCTION

l. COl\/IES NOW plaintiffLISA FRIEDMAN (“Platititil`F`) and brings this class
action on behalfof herself and all other similarly situated against defendants lILLlAN
MICl-IAELS, EI\/l DIGITAL, LLC, EMPOWERED MEDIA, LLC, and DOES l-lOO
(collectively, “Det`endants”)i

2. These causes of action arise from Defendants‘ unlawful practices with regard to
automatic renewals ot`consumers’ subscription to Det`endants" "‘i\'ly Fitness” service without
consumers’ affirmative consent

3. Plaintit`t`brings this class action on behalt`ot` the following class ofconsurners:
all California residents who, within the applicable statute of limitations period, purchased
Det`endants’ “l\/ly Fitness” subscription and whose credit cards or debit cards were
automatically charged on a recurring basis as part of that subscription within the relevant time
period preceding the filing of this Complaint through the present (the “Class”) .and whose
credit cards or debit cards were automatically charged on a recurring basis for such
subscription In selling its “My Fitness"' subscriptions_. Defendants fail to comply with the
requirements of California’s Automatic Renewal lsaw, Cal. Bu.r. & Prof Code §§ 17600, el
seq., by failing to provide consumers with legally compliant notices and disclosures

l{. PARTIES

4. Plainti't`fis, and at all times mentioned was_. an adult residing in the State of
California.
5. The putative Class Members are comprised of California residents who, within

the applicable statute ot` limitations period, purchased Det`endants’ "My Fitness” subscription
and whose credit cards or debit cards were automatically charged on a recurring basis as part of
that subscription within the relevant time period preceding the filing of this Complaint through
the present without first obtaining affirmative consent lo the agreement containing the
automatic renewal offer as required by the California Automatic Renewal Law, Cal. Brrs. &
Prof Code §§ 17600-17604.

///

 

 

 

Cr..\ss Co;\tl’l,,\l,\"r l-'oR D.-\i\l,\GI-:s .-\i\'o IN.IL!NCTWE rtl-:l,ll-:l-'; Dt~;i\t,\.\'l) l-'ott Julw TRl.-\t.;
DECI.,\R,\'i'ioN Ot-` LIS.\ FRILLDM.-\i\'
-2_

 

Z
tai
UJ
Z
ti_i
T,_
l£
tI
bd

l3.t_';lm»

f.

;'~ll iii ii-v-. |i.l'

_'l
j

\!V l~}` l 53 l'

i't»:¢tlili||-i

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 7 of 47 Page |D #:33

l'-J

l.».i

CO--]C.\L/l

 

l\) l\)
L¢J l\)

I~J
.b.

 

6. Plaintiffis informed and believes, and upon such information and belief alleges
thereon, that defendant JlLLlAN i\/llCHAELS (“Michaels”) is an individual residing in the
State ofCalifornia.

7. Plaintit`fis informed and believes, and upon such information and belief alleges
thereon, that defendant EM DIGITAL, LLC (“Ei\/I Digital"`) is a F|orida Limited Liability
Company with its principal place ofbusiness at 2520 Coral Way, Suite 2372, Miami, Florida
33145. lts agent for service of process is Cogency Global, Inc., located at l 15 North Calhoun
Street, #4, Tallahassee_. Florida 32301.

S. Plairitil"f is informed and believes. and upon such information and belief alleges
tliereon, that defendant E.MPOWERED MEDIA` LLC ("`Empowered l‘vledia"’) is a California
f.imited L.iability Company with its principal place ol" business at 9100 Wilshire Boulevard,
Suite SZOE, Beverly Hills, California 9021?.. Its agent for service of process is lillian Michaels,
located at 9100 Wilshire Boulevard, Suite 520E_. Beverly I-lil|s, California 90212.

9. The true names and capacities ofdefendants sued herein as DOES l-lOO,
inclusive are unknown to Plaintiff who therefore sues said defendants by such fictitious names.
Plaintil"f prays for leave to amend this Complaiiit to show their true names and capacities when
the same have been finally determined Plaintiff is informed and believes, and upon such
information and belief alleges thereon, that each of the defendants designated herein as DOE is
negligently, intentionally, strictly liable or otherwise legally responsible in some manner for the
events and happenings herein referred to, and negligently, strictly liable intentionally or
otherwise caused injury and damages proximately thereby to Plaintiff, as is hereinafter alleged.

10. At all times herein mentioned, each and every Defendant herein was the owner,
agent, ostensible agent__ apparent agent, servant, joint venture, alter ego and employee, each of
the other and each was acting within the course and scope of his or him ownersliip, agency,
service, joint venture and employment

l l. At all times mentioned herein__ each and every Defendant was the successor of

the other and each assumes the responsibility for the acts and omissions of all other Defendants.

/f/

 

 

Cl.,\ss Co.\ii»ii..\tt\"r Fon Di\i\-i..\t; t-;s .»\Ni) tN.ii=Nc'i‘l v ii ttt-;Li 1-;!-‘; D Ei.-ii\i\‘ l) i-’Olt J unr Titi,\L;
Dr.r:i..\n,\'rloi\‘ oi-‘ Lisi\ Fitiitr)i-i,\N
_3_

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 8 of 47 Page |D #:34

ul ..t:. t.u ics

-~.IG\

 

I\J
l\.)

[\.)
b.)

 

Ill. VENUE AND .IUR[SDICTION

12. Jurisdiction and venue are proper in Los Angeles County in the State of
Califoriiia. The acts or omissions occurred in Los Angeles County, California, and at the time
oftlie acts and omissions, all Defendants were residents or conducted business in Los Angeles
County, Califoi‘nia. Furlhermore, this venue is convenient to the parties and is an appropriate
venue for a civil action for damages

13. Removal is improper where the sole basis of removal is 23 U.S.C. § 1332 and
any defendant is a citizen of the State iri which such action is brought "‘Protection against local
prejudice is the essential purpose of removal jurisdiction based on diversity of citizenship
Thus, de encloiit.r cannot remove a case to federal court if any defendant joined and served
resides in the state where the action is pendiiig.” 28 U.S.C. § 1441(b). This is so even if there is
complete diversity. Spcitcei' il. A[Iec [nc/Lis'li'ies, [i'ic. (9th Cir. 2004) 393 F.Sd 867, 370
(emphasis added). i\/Iichaels is a California resident Empowered Media is a California Limited
Liability Company and its principal place of business is located at 9100 Wilshire Boulevard,
Suite 520E_. Beverly I-Iills, Ca|ifomia 90212. None of the causes of action involve “substantial”
questions of federal law. 28 U.S.C. § 1331. Thus, this matter is properly venued in this Court.

14. Further, removal is improper under the Class Action Fairness Act of2005
(“CAFA"`). Enacted to expand federal jurisdiction over purported class actions, CAFA provides
that a class action may be removed in accordance with 28 U.S.C. § 1446 if: (1) membership in
the putative class is not less than 100; (b) any member ofthe plaintiff class is a citizen ofa
foreign country or a state different from any defendant; and (c) the aggregate amount in
controversy exceeds $5,000_.000. See 28 U.S.C. § l453(b) and § 1332(d). Here, the amount iri
controversy requirement is not met as Defendants began offering to the public the “i\/ly Fitness”
service in 2017 for subscriptions based on 314.99/1110. fora month subscription, 529.99 for a 3-
month subscription, and $99.99/}"1'. for a year-long subscription The putative Class is not so
numerous as to reach an aggregate of`$$_.OOO,UOO given that the "'lvly Fitness” service was first
offered to the public in 2017.

f.l/

 

 

CL,\ss Co.\ll'i.,\i.\"r ron D.\.\li\ci~:s ,\=\'i) t.\'Ju.\'c'l‘tvii itt;i.ii;i~‘; Di-;.\l.\;\’t) ron JuRi-' Titl,\i.;
Di-:Cl._.\n,\‘rio.\' or Lls,\ Fniat)=\l.\.\'
-4-

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 9 of 47 Page |D #:35

l IV. ALLEGATIONS COMMON 'I`O ALL CAUSES OF ACTION

2 (Against All Dcfendants)
3 A. Defendants’ “My Fitness” Service Subseriptions
4 15. Defendants’ “My l~`itness” service is advertised as a wellness tool providing

5 workouts by l\/Iichaels as well as a customizable meal planner. As advertised, “My fitness by

lillian Michaels gets your fit plan on track!” Fui'ther, Defendants claim that the “My Fitness”

‘-_|O\

service is “[m]ore than a simple exercise apps [si'c] this fully custom total fitness app builds
3 around your health goals with a meal planncr, and fitness tracker integration that dynamically

9 modifies thc exercise routines based on your input, health tracking and progress.”

 

' _ 10 16. Further, Defendants claim, “My Fitness by lillian Michaels allows you to
§ § : l l worl<out with or without equipment anytiine, anyplace, on any device. From your phone, tablet,
§ f:,: : 12 or even streaming the workouts to your tv, there is no excuse not to get your sweat on. ‘“
§ § > 13 17. Def`endants offer three subseriptions: monthly, three (3) months, or yearly.
§ : l=l Before paying for a subscription, Defendants offer a seven (7) day free trial.

18. For every recurring subscription, the consumer’s payment method is charged at
the time of initially purchasing the subscription, and thereafter, for ensuing consecutive months
corresponding to the consumer’s chosen frequencyl For every type of subscription, thus, the

consumer’s payment method is automatically charged as part of the recurring subscriptionl

 

B. Plaintifl"s 'l`ransaction

20 19. ln or around January 2018, Plaintiff purchased a subscription to Defendarits’

21 "‘l\/Iy Fitness” service and was offered a free seven (7) day trial. Upon signing up to the "‘My

22 Fitness” service, Plaintiff was asked to fill in a payment method for the subscription, which

23 Plaintiff`did when prompted through Defendants’ check-out process

24 20. After the seven (7) clay free trial expired, Plaintiff's payment method was

25 charged every month cycle of the subscription, and continues to be charged

26 21. Det`endants" correspondence with Plaintif`f` did not disclose any clear and

27 conspicuous way for Plaintil`f to cancel the auto-renewal subscription or offer directions on how

23 Plaintiff can cancel the auto-renewal subscription

 

Ci..-\sS COMPLA|N'|' l"OR D,\M,tCES »\Nt) INJttNC'l'le-; RELIEF; DEi\-t.-\Ni) FOR JUitYTttt.-\i.;
DECl.i-\R.-\'I‘ION ol-‘ Ltsi\ FRti-:i).\i,\N
_5_

 

 

§ kn\stst\lst:n

 

   
  

i

‘J't/l§ i§)` ij l"": l`-`i iii nt-

l'l;\lllll|l:-

1‘.11¢.¢-¢.~»-,-» . .-

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 10 of 47 Page |D #:36

l\.l

L,.'l

C. Ca|ifomia Automatic Rencwal Law, Cal. Brts. & Prof. Code §§ 1?600-176{]6

22. On December l, 20]0, §§ 17600-17606 of Articie 9 of Chapter i ofPart 3, of
Division 7 of the California Business & Professions Code came into effect. The stated intent of
the Legislature of this Article was to end the practice of charging consumers’ payment methods
without the consumers’ explicit consent for ongoing shipments of a product or ongoing
deliveries of service See Cal. Btr.s. & Pt'()_f.' Code § 1760() (emphasis added).

23. Cal. Bus. & Pro]i` Code § l7602(a) makes it unlawful for any business making
an automatic renewal or continuous service offer to a consumer in this state to do any of the
following:

a. Fail to present the automatic renewal offer terms or continuous service offer
terms in a clear and conspicuous manner “before the subscription or
purchasing agreement is fulfilled and in visual proximity”;

b. Charge the eonsumer‘s credit or debit card or the consumer‘s account with a
third party for an automatic renewal or continuous service without first
obtaining the consumer’s affirmative consent to the agreement containing
the automatic renewal offer terms or continuous service offer terms;

c. Fail to provide an acknowledgement that includes the automatic renewal or
continuous offer terms, cancellation policy, and information regarding how
to cancel in a manner that is capable of being retained by the consumer. lf
the offer includes a free trial, the business shall also disclose in the
acknowledgment how to cancel and allow the consumer to cancel before the
consumer pays for the goods or services

24. Cal. Brts. & Prof.` Code § l7601(a) defines the term “Automatic renewal” as a
“plan or arrangement in which a paid subscription or purchasing agreement is automatically
renewed at the end ofa definite term for a subsequent term."

25. Cai. Btts. & Pt'oj.` Code § 17601 (b) states that ""Automatic renewal offer terms’
means the following clear and conspicuous disclosures: (1) That the subscription or purchasing

agreement will continue until such consumer cancels. (2) The description of the cancellation

 

 

 

CL,\SS Cot\u=i.,ui\rr ron Dti.\tt\t;tis ,\Nl) |i\'.lUNC'rl\-'r; lu-:LlnF; Di;at,\.\'r) ron J unr 'I`Rt.\l.;
DECl..-\R..\'rton‘ oF Ltsr\ an;o,\-n\t\’
_5_

 

4\
_` il|'

3 ;`
t

t
trif

Z
LLJ
CD
Z
*_'-l;lr.o
§
C[
z

'l`~mlttl

l

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 11 of 47 Page |D #:37

L)J l\.)

.|L.

‘~dG\Lh

 

 

policy that applies to the ot`t`er. (3) The recurring charges that will be charged to the consumer’s
credit or debit card or payment account with a third party as part of the automatic renewal plan
or arrangement, and that the amount of the charge may change, it` that is the case, and the
amount oi` the charge will change, if known (4) The length of the automatic renewal term or
that the service is continuous, unless the length of the term is chosen by the consumer. (5) The
minimum purchase obligation_. it`any."`

26. Cal. an_ & P)'oj.` Code § l760l(c) defines “‘clear and conspicuous” or “clearly
and conspicuously"’ to mean “in larger than the surrounding text, or in contrasting type_. font, or
color to the surrounding text of the same size, or set off I"rom the surrounding text of the same
size by symbols or other marks, in a manner that clearly calls attention to the language.”

27_ Cal_ Birs_ & Pr'of Code § 17603 provides: "In any case in which a business sends
any goods, wares, merchandise, or products to a consumer, under a continuous service
agreement or automatic renewal oi`a purchase without first obtaining the consumer's
affirmative consent as described in Section 17602, the goods_. wares, merchandise, 01‘ products
shall for all purposes be deemed an unconditional gift to the consumer, who may use or dispose
ol" the same in any manner he or she sees tit without any obligation whatsoever on the
consumer’s part to the business, including, but not limited to, bearing the cost oi", or
responsibility for, shipping any goods_. wares, merchandise, or products to the business."

D. Defcndants Do Not Providc Ciear and Conspicuous Disclosures for [ts Auto
Renewal Program as Required by Cal. Bus. & Pi'ojf Code § 17602(a)(1)

28. Det`endants failed to inform Plaintiff and the Class in clear and conspicuous
language, i.e., "‘in larger type than the surrounding text, or in contrasting type, l"ont, or color to
the surrounding text of the same size, or set oi`i` from the surrounding text of the same size by
Syrnbols or other mari<s, in a manner that clearly calls attention to the language” that:

(l) The purchasing agreement will continue until the consumer cancels;
(2) Adequately describes the cancellation policy that applies to the often
(3) The recurring charges will be charged to the consumer’s credit or debit card

or payment account with a third party as part oi"thc automatic renewal plan

Ct,i\ss Coalri..-ux'r ron D,\.\t.-\<;Es ,\Ni) lx.itvxcri\'r: iiict.ii;r; Dr,.n.\t\'o ron .ltrm' TRl.-\t.;
Dizci.,\im'rlo.\' 01~' Lls,\ le':t).\i.-\=\'
_7_

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 12 of 47 Page |D #:38

l or arrangement, and that the amount of the charge may change, if that is the
2 case, and the amount to which the charge will change= if`l~:nown.

3 (4) The length ot` the automatic renewal term or that the service is continuous,
4 unless the length of the term is chosen by the consumer.

5 (5) There is a minimum purchase obligation, if any.

6 E. Defendants Fail to Obtain Afi“irmative Consent to the Agrecnient

7 Containing the Automatic chcwal Ofi`cr Terms
3 29. Plaintii`f`and the Class were automatically enrolled in the Auto Renewal Program

9 For Det`endants’ “My Fitness” service without their “aftirmative consent,” within the meaning

 

10 of`Cal. Bus. & Pt'of. Code § 17602(a)(l).

30. Plaintit`t` and the Class did not affirmatively consent, sign up, or check a box to

: l:}}lfl'

l

l |mnl¢ll
._._»
._.

i\
iii
$

  

12 be included in the Auto Renewal Program. instead, Defendants imported the credit/debit card

r:- ' '
ci

13 information oi" Plaintiff`and the Class into the Auto Renewal Program without their consentl

f"'t/ ii l

z

L!_l

to

Z.

L.l_l;`_

t-~"l”

C£

o:
1sc

\
\,
.‘,E.

De["endants as well do not allow Plaintil’f and the Class to delete this credit/debit card
information without providing other credit/debit card int`onnation.

31 . Plaintif"i` and the Class did not give their affirmative consent, within the meaning
of Cai. Bus. & P)'r)f. Code § 17602(21)(1), to an agreement containing “automatic renewal offer

tcrms,” with the necessary clear and conspicuous disclosures ot` terms, such as price terms.

 

32. Despite never receiving affirmative consent li`rom Plaintiff and the Class, and

20 without Plaintil"l`and the Class authorizing such charges_. Det`endant charged Plaintiff` and the
21 Class for the renewal ot`the subscription to the “My Fitness"' service.

22 33. Accordingly, Def"endants charged Plaintit`t` and the Class “'without first obtaining
23 Piaintif`i"s and the Class’ affirmative consent” to the agreement containing “the automatic

24 renewal offer terms or continuous service o'l`t`er terms,” with the necessary clear and

25 conspicuous disclosures of`terms_. such as price terms.

26 34_ As a result ot`the above, and in addition to violating other laws, as described

27 below, Del"endants violated Cal. Birs. & Pt'of Code § 17602(a)(2), and as such, all goods,

28 wares, merchandise_. or products, sent to l"laintii`iC and the Class under the automatic renewal or

 

Ct...\ss Cor\u~t.,uN'r ron D,\s-i,\clzs ann IN.rtiNcTt\'i; itttLtEt-"; DEM,\NI) ron Juav Tlu.\t.;
Dt-:ci...\R.-rrlo.\' or I_.ls..\ Fnit~:n.\i.-\r~'
_3_

 

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 13 of 47 Page |D #:39

1 continuous service agreement are deemed to be an unconditional gift pursuant to Cal. Bn.s'. &

|Q

Prof Code § 17603, and Plaintil"f and the Class may use or dispose ot` the same in any manner

bJ

they see fit without any obligation whatsoever on the consumer’s part to the business,
4 including, but not limited to, bearing the cost oi, “or responsibility t`or, shipping any goods1

5 wares, merchandise, or products to the business.”

 

6 F. Det`endants Fail to Provide an Acknowledgement as Required by Cal. Brrs.
7 & Prof. Code § 17602(:1)(3)
3 35. Furthcrmore, and in addition to the above, after Plaintif`f and the Class
9 subscribed to Det`endants’ "'lvly Fitness" service, Del"endants sent, and continue to send,
_ _ 10 Plaintit`t`and the Class email correspondence But those einails failed, and continue to fail, to
§ .:\ : l 1 provide an acknowledgement that includes the automatic renewal andfor continuous service
§ § : 12 ot`l"er terms, cancellation policy, and information on how to cancel in a manner that is capable of
§ :“: § 13 being retained by Plaintiff and the Class, in violation ot` Cal. Bus. & Prof, Code § 17602(a)(3).
\_/ § § 14 t\'loreover, Det`endants l`ailed to provide Plaintit`f and the Class with an acknowledgement

regarding how to cancel the subscription and allow Plaintiff` and Class Members to cancel
before payment
G. Class Allegations

.}

36. Plaintif`t"brings this action on behall"of` herself and all other similarly situated, as

 

a class action pursuant to Cal. Code Civ. P)'oc. § 382 The proposed Class that Plaintiff seeks to
20 represent is composed ot` and defined asi all Calii`ornia residents who, within the applicable

21 statute ot`limitations period, purchased Det`endants’ “My Fitness" subscription and whose credit
22 cards or debit cards were automatically charged on a recurring basis as part ot` that subscription
23 within the relevant time period preceding the tiling ol'“ this Complaint through the present (the
_4 “Class") .and whose credit cards or debit cards were automatically charged on a recurring basis
25 for such subscription

26 37. This action has been brought and may properly be maintained as a class action

27 under Cal. Code Cr`v. Pr'oc. § 382 because there is a well~detined community of interest in the

 

28 litigation_. the Class is easily ascertainable, and Plaintift`is a proper representative ol` the Class:

 

Ct.,\SS CoMl’L.-\t.\"r trott D.-\al.-\GI-:S r\Nl) IN.iuNC'rlvtt ltl€t.iial=; Dl;.\‘l.\.\'r) ron Jtrnv Tltl..\l.;
Dt-;(.‘l.,\tt,\'t`lo.\‘ ol-' Lls.-\ Fnu-:l)t\-t,\N
-9-

 

 

Case 2:18-ov-09414 Dooument 1-1 Filed 11/05/18 Page 14 of 47 Page |D #:40

1 a. Numerosity: The potential members of the Class as defined are so

l\)

numerous and so diversely located throughout California that joinder of all the members of the

bd

Class is impracticable r\/lembers ot`the Class are dispersed throughout Caiifornia. Joirrder of all
4 members of the Class is therefore not practicable
5 b. Commonality: Thcre are questions of law and fact common to Plaintit`f

6 and the Class that predominate over any questions affecting only individual members of the

 

7 Class. These common questions of law and fact include_. without limitation:
3 i. Whether Del"endants failed to present the automatic renewal offer
9 terms, and/or continuous service offer terms, in a clear and
_ 10 conspicuous manner before the subscription or purchasing
§ §§ :§ ll agreement was fulfilled and in visual proximity, or in the case of
§ § : 12 an offer conveyed by voice, in temporal proximity, to the request
§ § f 13 for consent to the offer in violation of Cal. Btt.r. & Pro_]‘.` Code §
\_/ :">"

14 l7602(a)(1);

ii. W hether Defendants charged Plaintift""s and the Class Members’
credit or debit card or payment account with a third party for an
automatic renewal and/or continuous service without first

obtaining Plaintit`l"$ and Class Members’ affirmative consent to

 

the automatic renewal offer terms and/or continuous service offer

 

20 terms in violation of Cal. Btr.s'. & Prof.` Code § l7602(a)(2);

21 iii. Whether Det`endants failed to provide an acknowledgement that
22 included the automatic renewal and/or continuous service offer
23 terms, cancellation policy, and information on how to cancel in a
24 manner that is capable of being retained by Plaintiff and Class
25 Mcmbers, in violation of Cal. Btrs. & Prof Code § 17602(a)(3);
26 iv. W hether Defendants’ Auto Renevval Program contained the

27 automatic renewal offer terms and/or continuous service offer
23 terms as defined by Cal. Brrs. & Prof Code § 17601;

 

CL;\ss Co=\-tr'r..\t?~"r ron D,\M.-\Gtts .-\ND ltv.rur\=c"rrvt; ltt-‘.t.ter=; Dt;r\rr\.'~'tr l-‘ou Jun\' Tru.-\ L;
Dr;CL.-\lt,\'t'ro,\' ol-‘ Lts,\ Frztr;pr\r,u\'
_10_

 

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 15 of 47 Page |D #:41

l v. Whether Plaintiff and Class Members are entitled to restitution

2 under Cal. Bt:s. & Proj.` Code § 17200-17'.203;

3 vi. Whether Plaintiff and Class l\/lembers are entitled to injunctive

4 relief under Cal. Bus. & Proj.` Code § 17535;

5 vii. Whether Plaintiff and Class Members are entitled to attorneys’

6 fees and costs under Cal. Code Civ. Proc. § 1021.5; and

7 viii. The proper l"ormula(s) for calculating restitution owed to Class
l\/lembers.

9 c. Typicality: Plaintil`t"s claims are typical of the claims of the Class.

lO Plainti'l`f and Class Mernbers were deprived of property rightly belonging to them, arising out

§ (:-,::: : l l ol`, and caused by, Del"endants’ Common course of Conduet in violation of law as alleged herein,
§ § § 12 in similar ways.

§ § ` 13 d. Adequacy of Representation: Plaintiff is a member of the Class and will
\_/ § : |4 fairly and adequately represent and protect the interests of the Class Members. Plaintiff`$

interests do not conflict with those of the Class Mernbers. Counsel who represent Plaintiff are
competent and experience in litigating large class actions, and will devote sufficient time and
resources to the case and otherwise adequately represent the Class.

e. Superiority of Class Action: A class action is superior to other available

 

means for the fair and efficient adjudication of this controversyl individual joinder of all Class
20 l\/[embers is not practicable, and questions of law and fact common to the Class predominate

21 over any questions affecting only individual members of the Class. Plaintiff and Class Members

22 have suffered losses, or may suffer losses in the future, by reason ofDefc-:ndants’ unlawful
23 policies and/or practices of not complying with Cal, Bzrs. & Prof Code §§ 17600-17606.
24 Cerlil'ication ol` this case as a class action will allow those similarly-situated persons to litigate

25 their claims in the manner that is most efficient and economical for the parties and the judicial
26 system. Certifying this case as a class action is superior because it allows for efficient and full

27 restitution to Class I\/lembers, and will thereby effectuate California’s strong public policy of

 

23 protecting the Calit`ornia public from violations of its laws. If this action is not certified as a

 

CI.ASS COMI’L,\I:\"I` FOR D.»\.\l.-\GES .-\N[] l=\'.|UNC'l`I\’l€ lllil.ll‘]l"; DEi\'l.-\i\'l) I"OR JUR\" TR|,\I.;
DECL.»\R.-\'I`ION OI" L¢IS.¢\ Fl{ll€l)r\'l¢\r\'
-; 1-

 

 

i<nistENsEi\i

.`

il§ 553 f-

i.l Il|’

)l'

l ~1

L'.`

.` f [va.

\_,'

h
\

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 16 of 47 Page |D #:42

l\J

b.)

 

22

I\>
L..>

 

class action, it will be virtually inipossible, as a practical mattei', for many or most Class
l‘vlenibers to bring individual actions to recover monies due from Defendaiit due to the relatively
small amounts of such individual recoveries relative to the costs and burdens of litigation
V. CAUSES OF ACTION
FIRST CAUSE OF ACTION
VioLArioN or Ti-iis CALlroluvi,i AuroiviATiC RENizwAL LAw
(CA L. BUS. & PROF. CODE §§ 17600-1'7604)
(Against All Defcndants)

38. Plaintiff hereby incorporates by reference and rewalleges each and every
allegation set forth in each and every preceding paragraph ofthis Complaint, as though fully set
forth lierein.

39. Cal. Bzrs. & Pi'o_f.` Code § 1'/'600-1'/'606 provides:

"‘(a) lt shall be unlawful for any business making an automatic renewal or continuous

service offer to a consumer in this state to do any of the following:

a. Fail to present the automatic renewal offer terms or continuous service offer
terms in a clear and conspicuous manner before the subscription or
purchasing agreement is fulfilled and in visual proxiniity, or in the case of an
offer conveyed by voice, in temporal proximity, to the request for consent to
the ofi`er.

b. Charge the constimer’s credit or debit card of the consumer’s account with a
third party for an automatic renewal or continuous service without first
obtaining the consumer’s affirmative consent to the agreement containing the
automatic renewal offer terms or continuous service offer terms.”

Icr'.

40. Defendants charged, and continue to charge, Plaintit`f and Class l\/Iembcrs for the
automatic renewal of Defendants’ product without first obtaining Plaintiff and Class Members’
affirmative consent to the agreement containing the automatic renewal offer tenns, with the

necessary clear and conspicuous disclosures ot`terrns, such as price temis.

 

 

Ct.,\$$ COAIPI..-tiNT iron D..\.u.-\(:l»ts ,\Ni) [=\'.luNt,'ri\t'i; izi-;i.iEF; DE=\~i..\.\'n iron .luizv TRi,\l.;
Di-:Ci..-\R.-\'l'lo=\' OF l_.iS.-\ Fnii:l)=\i..u\'
-11-

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 17 of 47 Page |D #:43

1 41. As a result of Defendants’ violations of Cal. Biis. & Prof Code § l'!602(a)( i )-

lJ

(2), Defendants are liable to provide restitution to Plaintiff and Class Mernbers under Cal. Biis.

& P)'o_f. Code § 17603 in the amount equaling the total amounts charged to all Class l\/lembers

L)J

4 for auto-renewed services

 

5 SECOND CAUSE OF AC'I`ION

6 VioL,irioN oF Ti-ili C,-\LlFOnNiA UNFA\R CoMPETi'rioN LAW

7 (C.~ti,. BUS. & PRoF. CODE §§ 17200, ETSEQ.)

8 (Against All Del'endants)

9 42. Plaintiff hereby incorporates by reference and re-alleges each and every

10 allegation set forth in each and every preceding paragraph of this Coinplaint, as though fully se_t

z § z
L.Li f f - - . '
m § _ 1 1 forth herein.
§ §§ 12 43. Cal. Btrs. & Prof Code § 17200, et seq. {the "'UCL”), prohibits unfair
i- '~.- f
J? ; . . .. . .
§ 75 § 13 competition in the form ot any unlawl'ul, unl'arr, or fraudulent business act or practice. Cal. Birs.
91 `~'~'f
xx > "" 14 & Pro_f.` Code § 17204 allows “any person who has suffered injury in fact and has lost money or

property"' to prosecute a civil action for violation of the UCL. Such a person may bring such an
action on behalfof himself and others similarly situated who are affected by the unlawful,
ttnfair, or fraudulent business pi‘actice.

44. Beginning at an exact date unknown to Plaintiff, but at least since the "‘My

 

Fitness” service was first offered to coiisumers, and continuing to the present, Defendants have
20 committed unlawi`ul, unl"air, and/or fraudulent business acts and practices as defined by the
21 UCL, inter alici, by violating Cal. Bu.s‘. & Proj.` Code § l7602(a)(l) and/or for the unlawful,

22 unfair, or fraudulent business acts or practices described more fully lierein.

 

23 ///
24 ./'/r‘
25 rif
26 //f
27 //f
28 f/f

 

Cl..-\Ss Cor\-ll’t..-\ln"i‘ i-`t)lt D.»\;\i,\(;lis r\Nt) lN.iui\=t:i'ivi-; izi;t.ii-;F; Dr:i\i,\i\'l) iron Jttit\' Tlu.-tl.;
Di-:Ct_..-\it.-\'l‘lon 01-‘ Llsi\ FRii;nAi,\N
_|3_

 

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 18 of 47 Page |D #:44

1 45. Defendants have profited from their unlawful, unfair and/or fraudulent business

l\.)

act or practicel Plaintiff and Class Members paid money for Defendants’ “My Fitness” service,

L)J

and as such suffered an injury in fact. Det`endants violated Cal. Brrs. & Proj.` Code § 17602, thus
4 pursuant to Cal. Bus. & Proj.‘ Code § 17603, Plaintiff’s and Class Mernbers’ subscriptions are
5 deemed unconditional gifts Yet, Defendant charged Plaintiff and Class Members for these
unconditional gifts Plaintiff and Class Members therefore suffered injury in the form of the
fees paid for these unconditional gifts.

46. Defendants received, and continue to hold_. unlawfully obtained property and

money belonging to Plaintiffand Class Members in the form of payments made for subscription

O\OCO-.!O\

agreements by Plaintiff and Class i\/lembers. Defendant has profited from its unlawful, unfair,

z l l and/or fraudulent acts and practices

i[.:;||l'

 

12 47. Plaintiff and similarly-situated Class Members are entitled to restitution pursuant

5
\

13 to car sua & me Caa@ § mci

‘v"\/ l`_§ t " __

2
I,_l_.i
tn
§§
,_;:
C£
o:
g

5 14 48. Pursuant to Cal` Bus. & Pro_f.` Code § 17204, Plaintiffseeks an order of this
Court enjoining Defendants from continuing the auto renewal practices described herein as
these practices constitute violations of the UCL. The general public will be irreparably harmed

ifsuch an order is not granted

THIRD CAUSE OF ACTION

 

ViOLATiON OF C,\ LiFoRi\'iA Cousut\-iiin LEGAL Ritiviiii)iits ACT

20 (CAL. C!V. Coi)L-‘§ 1750, ETSEQ.)
2l (Against All Defendants)
22 49. Plaintiff hereby incorporates by reference and re-alleges each and every

23 allegation set forth in each and every preceding paragraph of this Cornplaint, as though fully set
24 forth hereinl

25 50. This cause of action is brought pursuant to the California Consumer l_.ega!

26 Remedies Act ("'CLRA”), Cal. Cr`v. Code § 1750, el .seq.

27 ///

28 f/f

 

Ci,_.\ss Corii’L,\iN'i' ron Dii.u,\n irs .-\No usi uNcTivt-; ni;i,usi=; Di»:t\i,\st) ron Juitv Tiu._\L;
Dr:r:ii,trt,\'rio.\' oi-' Lis.-t Fnir.ii,\i.-w
_14_

 

 

2
L.l_l
U.`i
2
Ll_t
*_
U}
tI
¥

EE`:ihi`l"`fl-`ifjiu-

."\:.l .-rr\¢-',¢:- irll' |‘!:iitatllt'

\j l

tr

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 19 of 47 Page |D #:45

l\.)

Ui

"--IU\

 

 

Sl. Plaintit`fand all of the members of the Class are i‘consumers” within the meaning
of Cal. Ci'v. Code §§ l761(d) and l770(a) in that Plaintift` and ali members of the Class
purchased products from Defendants for personal, family, or household purposes.

52. Through the conduct described more fully above, Defendants violated Cal. Ci'v.
Code § l770(a), in that Defendant failed to properly disclose its "'auto-renewal” program terms
and continuous services terins. Defendants, dire to their inadequate disclosures:

a. deceptively represent to consumers that their transactions involve a one~time
fee, when in fact, Det`endants later go onto charge consumers additional
amounts in violation of§ l770(a)(4);

b. represent that its goods or services "‘have sponsorship, approval,
characteristics ingredients, uses, benefits, or quantities that they do not
have” in violation of§ l770(a`)(5);

c. advertise “goods or services with intent not to sell them as advertised” in
violation of§ l770(a)(9)’

d. represent that “a transaction confers or involves rights, remedies, or
obligations that it does not have or involved_. or that are prohibited by law” in
violation of§ l770(a)(l4); and

e. insert “ati unconscionable provision in the contract" as Defendants’ “auto~
renewal” program terms are unconscionable because, among other reasons,
they are not adequately disclosed, automatically charging consumers without
their affirmative consent.

53. Pursuant to Cal. Ci'v. Code § 1782(d), Piaintiff seeks a Court order enjoining the
above-described wrongful acts and practices of Defeiidants and for restitution and
disgorgement

54. Plaintil"f seeks equitable and injunctive relief requiring, infer nfin, that
Deteiidants stop advertising its "auto-reriewal” programl

55. Pursuant to Cal. Cr'v. Code § 1780(d), filed concurrently herewith is an affidavit

showing that this action has been commenced iii the proper forum.

 

 

Ci.,\ss Coi\n'L..\rN'r ron t),-\=\iAGi-:s ..\t\'n tN.rt.'Nc'rive nsiin:r=; Di-‘.i\-i,it~'n ron .Jtlnv Trti..\i_;
D£Ct.,\n,\‘rto.\' or- L.is.-\ Flzii~;i)=\i,\is
-\ 5-

 

 

il§lj\l'§nr-

\f\/l::l&)`i

l'»t: -ti'n\:',':;

|

‘l'l<l?lSTgEl\|SEl\l
:s'

    

ii-r l't:unl\tr:.

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 20 of 47 Page |D #:46

l\.)

L,;.\

 

56. Pursuant to Section 1782 ofthe CLRA, Plaintit`t`intends to notify Defendants in
writing ofthe particular violations ot`Section 1770 of the CLRA (the "'Notice Letter"). lf
Del"endants fail to comply with Plaintiff’s demands within thirty days of receipt of the Notice
Letter, pursuant to Section 1782 of the CLRA, Plaintiff will amend this Complaint to request
damages and other monetary relief under the CLRA_

FOURTH CAUSE OF ACT[ON
VioLArioN or Caclronma FALss Anvcn'rlslnc LAw
(CAL. BUs. & PROF. Cot).e §§ 17500, ETSEQ.)
(Against All Del`endants)

57. Plaintit`l" hereby incorporates by reference and re-alleges each and every
allegation set forth in each and every preceding paragraph ot` this Complaint, as though fully set
forth herein.

58. Cal. Bn.i'. & P)'oj.` Code § 17500 provides that “[i]t is unlawful for any . . .
corporation . . . with intent . . . to dispose of . . . personal property . . . to induce the public to
enter into any obligation relating thereto, to make or disseminate or cause to be made or
disseminated . . . t`rom this state bet`ore the public in any state, in any newspaper or other
publication, or any advertising device, or by public outcry or proclamation_. or in any other
manner or means whatever, including over the lnternet, any statement . . . which is untrue or
misleading, and which is known, or which by the exercise of reasonable care should be known,
to be untrue or misleading.”

59. As alleged above, Dei`endants failed to disclose the terms of its “auto-renewal”
and continuous service program in a clear and conspicuous manner when marketing its i‘l\)ly
Fitness” service

60. Thus, Defendants’ statements are untrue, deceptive_. and misleading within the
meaning ot`Cal. an. & Prqf.` Code §§ 17500, el seq. Det`endants’ statements, non-disclosures,
representations acts and omissions are also likely to continue deceiving members of" the Class
and the general public.

///

 

 

CL.-\ss Co.\li‘i.,\n\"l' l-‘ou D,u\i.»\ci;s ..\~ND l.\'Ju.\'c'rivs ltsLn-:r-`; Di;i\-ti\i\'n ron Jl¢Rv TRt..\L;
Dt-;cl.r\lt.-\‘t‘to=\' or Lts,\ F:tlt;n=\lr\=\=
_15_

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 21 of 47 Page |D #:47

l\)

 

22

l\.>
l.»_t

61. ln making and disseminating the statements alleged herein, Det`endants knew or
NmmmekmwnmmdmmmwwmwwmummemnmkwmgmmmwdvammndCM
Bus. & Pr't)f Code §§ 17500, el Seq_

62. Defendants’ misrepresentations and non-disclosures of the material facts detailed
above constitute false and misleading advertising and, as such are a violation of Cal. Bus. &
Prof Code §§ 1?50(), et seq_

63. As a direct and proximate result of Defendants’ misleading and false advertising
Plaintiffand the members of the Class suffered injury in fact and lost money or property
Plaintiff and the members of the Class reasonably relied upon Defendants’ representations as
discussed above In reasonable reliance on Defendants’ false advertising, Plaintiff and the
members of the Class suffered injury in fact as a result

64. Through their deceptive acts and practices, Defendants have improperly and
illegally obtained money from Plaintiff and members of the putative Class. As such, Piaintiff
rummmumwmsCmmcmmmHk&mmmmcmmmemwmmmyummnHmmnwmwmof
the putative Class, and to enjoin Defendants from continuing to violate Cal. Bu.s'. & Prof. Code
§§ 17500, er seq., as discussed above.

65. Pursuant to Cal. Bus. & Prqf Code § 17535, Plaintiff requests that the Court
m&dkkmmmmhmymmwmmemmmwmonmm@mmemmPmemw
rmpwmsmimdmweqmnngDe&nmmmtodmgmgehshhgnwngmnsmmhnawmdhnl
restitution of all monies wrongfully acquired by Det`endants by means of such acts of false
advertising Plaintiff and the putative Class will be irreparably harmed and/or denied an
effective and complete remedy if such an order is not granted

66. Plaintift` and the members of the Class seek declaratory relief, restitution, and
disgorgement or ali profits obtained
///

///
///
///

 

 

CL,\SS ConiPt.,\iN'r FOR D,u\i,\(.'Es i\i\'n l.\'JttNCrlvi: lu;Llr;F; DEt\-t,\l\'u FOR Junv Tlu,\i.;
Di:cl..-\u,\'rloN ol-' Lis,\ Fmani\-l.-\r\'
_17-

 

2
L.l_l
CD
z
LIJ
}_
U_J
cr
\_/

\J"‘~j li l § id if ld id

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 22 of 47 Page |D #:48

[\_)

L»J

 

i\J [\.)
L.»J l\.)

m
.r=.

 

FIFTH CAUSE OF ACTION
CoNvERleN
(Against All Defendants)

6?. Plaintiff hereby incorporates by reference and re-alleges each and every
allegation set forth in each and every preceding paragraph of this Complaint, as though fully set
forth herein.

68. Plaintiff and the Class owned, possessed, and had a right to possess the money
used to pay Defendants for the “My Fitness” service

69. Defendants substantially interfered with Plaintit`Fs and the Class’ property by
knowingly or intentionally taking possession of Plaintiff's and the Class’ money through the
acts described above

70. Plaintiff and the Class did not consent.

71. Plaintiff and the Class were harmed

72. As a direct and proximate result of Defendants= acts and/or omisions, Plaintiff
and the members of the Class suffered injury in fact and lost money or property. Plaintiff and
the members of the Class reasonably relied upon Defendants’ representations as discussed
above Plaintii"f and the members ofthe Class suffered injury in fact as a result.

73. Defendants’ conduct was a substantial factor in causing Plaintiff's and the Class’
harm.

74. Pursuant to Cal. Cr`v. Code § 3336, Plaintiff seeks the value ofthe property at the
time of the conversion, “with interest from that time, or, an amount sufficient to indemnify
{P|aintiff] for the loss which is the natural, reasonable and proximate result of the wrongful act
complained of'1 and “[aj fair compensation for the time and money properly expended in pursuit
of the property.
///

///
///
///

 

 

Ct._.\ss Coiurt,.us'r l-‘on D..\.\i.~\c Es ..\Nn lN.n:.\'Crlvi~: rtt;Ltsi-‘; Dl-;.\-t,\m) ron J univ Tnl,\L;
Dr.CL..\lt,\TloN oI-‘ Lls.-\ Flui:o.\l.-\.\’
_13-

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 23 of 47 Page |D #:49

 

l SIXTH CAUSE OF ACTlON

2 REsTiTu'rioi\' AND lNJUNCTIvE Rr;i,ir;r

3 (C,iL. Bt/S. & PROI-‘. CODE §§ 17535, ErsEQ.)

4 (Against All Defendants)

5 75. Plaintiff hereby incorporates by reference and re-alleges each and every

6 allegation set forth in each and every preceding paragraph of this Complaint, as though fully set

-~..'|

forth herei n.
76. Cal. Bus. & Prr)_f.` Code § 17535 allows “any person who has suffered injury in
9 fact and has lost money or pi'operty"' to prosecute a civil action for violation of the UCL. An

10 individual aggrieved as such may bring an action on behalfot` himself or herself and others

\

11 similarly situated who are affected by the unlawful and/or unfair business practice

l’l.lll\llli‘.

‘i id l:

' ` 12 77. Defendants have committed unlawful and/or unfair business acts and practices
l # », . . . \ , - . . . .
j;-r 13 within the meaning ot the LiCL based on their violations ot the Automatic Renewal Law, Cal.

Z

\_i_]

to

z
u_i?
i_-d °
92

o:

_\;

\ft/l.` j `

14 Bu.s'. & Prof Code §§ 17601, el seq., as set forth above.

78. As a direct and proximate result of De'fendants’ unlawful and/or unfair business
acts and practices, described herein, Defendant has received and continues to hold unlawfully
obtained money belonging to Plaintifl` and the Class in the form of payments made by them for

Del`endants’ “My Fitness” service subscription Del"endants have profited from their unlawful

 

and unfair acts and practices in the amounts of those subscription payments and interest accrued
20 thereon.

21 79. Plaintiff and the Class are entitled to injunctive relief and/or restitution pursuant
22 to Cal. Bus. & Prof Code § 17535 and interest thereon for all monies paid by Class Meiiibers
23 under the subscriptions through the date of such restitution, at rates specified by law.

24 Defendants should be required to disgorge all profits and gains they have reaped and should be
25 ordered to restore those profits and gains to Plaintiff and the Class, from whom they were

26 unlawfully taken.

27 80. Plaintifl" and the Class are entitled to enforce all applicable penalty provisions

28 pursuant to Cal. Bus. & Pt't)f Code § 17202.

 

CL-iss Coi\ii’r...il.\"r ron D,\si..\ciss ..\.\'t) IN.itiNCi'r\./i': ru-;Ll i-:F; DE.\i.-\No FoR Junv Tiu.\l.;
Di;ci.,\it~\'rlo.\' or-‘ Lis,\ Fiur:i)i\l.-\.\'
_19_

 

 

Z
l.r_l
C.O
Z
i_u
l_...
U‘.l
01
z

g
i`_‘;`|
t_l']
i:-_i
";-»
5

Jlii'

i`ilt.ii'rn-',I!. lni' l‘|.'t;iil il|r\

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 24 of 47 Page |D #:50

l\J

L.r)

 

l\.) I\J
t.,.i t\..l

l‘~.\
_p_

 

81.

Plaintit`f has assumed the responsibility ofenforcement of the laws for the

benelit of consumers by string on behalf of herself and other similarly situated Class Meinbei's.

Plaintift"s success in this action will enforce important rights affecting the public interest.

Tiieret`ore, an award of reasonable attorneys’ fees to Plaintiff is appropriate pursuant to Cal.

Code C."v. Proc. § l()2l.5.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff_. individually and on behalf of the Class, prays for relief and

judgment as follows:

l.

l\)

LJ.}

Certifying the Class as requested herein;
Providing such further relief as may be just and proper; and

Appointing Plaintiff and her counsel to represent the Class.

ln addition, Plaintiff, and the Class Members pray for further judgment as follows:

4.

Dated: August 17, 2018

Restitution of the funds improperly obtained by Defendants;

Any and all statutory enhanced damages;

All reasonable and necessary attoriieys’ fees and costs provided by statute,
common law or the Court’s inherent power;

An award of exemplaiy/punitive damages;

For equitable and injunctive i‘elie'l`; and

Any and all other relief that this Court deemsjust and proper.

KRISTENSEN \/VEISBERC, LLP

olin P. Kristensen
David L. Weisberg

Christina M. Le
Jesenia A. Martinez

Ati‘oi'neysfor Pr'aiufij_'frmd nfl other
Simi`i'nr{v situated

 

 

 

Ci.r\ss Cor\ii»i,,\t,\"l‘ c-‘oR D.-\ M.-\oi-:s .-\Nn IN.ti!N(:Ti\»'i-: ttr-:i.i i-‘.i-‘; Dti.\-i,\=\'n trott J t!R\-' Tiu,\i.;

Di:r:i,.\ni\'riou or Lls.\ Flur:n.\i,\.\'
_20_

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 25 of 47 Page |D #:51

 

 

l DEMAND FOR JURY TRIAL
2 Plaintiff hereby demands a trial by jury on all issues which may be tried by ajury.
3
4 Dated: August 17, 2013 I(Risrsussu Weisssnc, LLP
5
6 /
7 lohn P. Kristensen
David L. Weisberg
8 Cliristina i\/l. Le
9 lesenia A. l\/Iartiriez
Attorneysfor Plniritr'jj` and all other
10 similarly situated
z
'-U ij § l 1
§ cr §
i_u '“':' s 12
i- 35 1
§ 111 : l3
of 1';“ §
h ‘_~¢ 5 § 14

 

 

 

Cl..-\ss Co.\ii’l,rilt\"r ron D.-\i\i..\Gi-:S ,\Nn lN.luNC'ri\-'r: RELlEF; DILM.-\ND ron Jultv Tiu.ii.;
Di-;Ci.,\lz.»\'r‘io,\' or Lis.-\ Fitii:nr\'i.-\N
.11_

 

 

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 26 of 47 Page |D #:52

:!i'
..|_

.'_

i':

‘\."\ll lHl'il‘ l !l_.-.`~

' KHISTENSEN

     

DECLARATION OF LlSA FRIEDMAN

I, Lisa Friedman, declare that if called as a wltness, l could and would competently
testify to the following facts:

l. l submit this declaration pursuant to Section l'lSO(d) ofthe Califomia
Consumer chal Rcmedies Act. l have personal knowledge of the matters set forth below and
as a witness, l could and would be competent to testify thereto.

2. lt is my understanding that lillian Michaels, El‘vl Digital_. LLC, and Empowered
Medla, LLC conduct regular and sustained business in Los Angeles Courity, Calii`ornia.

I declare under penalty ot`perjury under the laws ofthe State ofCa|ifornia and the

United States that the foregoing is true and correct and that this declara;ion was executed on

Lisa Friedman

August 17,2018.

 

 

 

CLASS COMPLMNT FoR DAM,\GES AND INJUNCTW£ nELi£F; DEM,\ND ron Junr TniAL;
Dect.,a marion or Lisa I~`Rienivr,\.v

 

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 27 of 47 Page |D #:53

c

 

 

 

 

 

 

CM-_D.‘l.§
gp§€:eg.o£;§glmrsl§§r%sy£po solo solova anomaly ron collar uss catv
Kritztgn§en Weissbcrg, LSLP copy
125 ealricc trecl, uite 200 MED
i.os Allgoios, cA 90066 C°§§,cg’-RAL l=li_e_o _
rEl.ePncuE No.: 31Q-SQ7-7924 _ FAx No_- (3 lO) 507-7906 superior Codrt_pt`o_z£:lgr;ila
mooney l=on mong- Plainttff Lisa Frtedman v~"‘*' ”
lsuFERloR couR'r oF cAuFoRNlA, couu'rY oF Los Angeles
macon 312 North spring soool AUG 2 0 2018
”*‘“"° *°°“Ess‘ . . . ~ llclerl< or coin
common Los_ Ao oioo, california 90012 stem ill carton Exew“ve@“‘€e
§_mcll luna Sprrng treet Courthouse By: army Sm'gh, Depuly
case NAME
Friedman v. Michaels, et al.
clvll_ cAsE covER sheer complex caoo oool¢noooll m W'7 1 7 3 4 f
mg:;?d |:| mg:t :l Countrcr [:i Jolndor
JUDGE:
demanded demanded is Flled with first appearance by defendant
exceeds $25,000) $25,000 or less) (Cal. Rules of Court. rule 3.402) v OEFr=

 

 

llems 1-6 be ow must be completed (seo instructions on page 2).
1. Check one box below for the case type that best describes this oase:

 

 

 

Auto Tolt c°"fl‘%¢f Frovls|onally Cornplex Clvll thlgatlon
! we (22) \:\ grew of conl,awwa,m,l, (05) (cal. Ruios ofcoun, rules saco-canal
- uninsured molollsl usi l:l nolo 3.140 collections los) l:l Anlluuollrlallo loouollon tool
Other F|IPDIWD (Porsonal |njurylPropcrty Other collections (09) l.::l Conatructlon detect (10)
oomagolwlonglul oooull roll insurance mae (13) l:l Mass colt (40)
Asbe¢ws (04) oliver emma (37) samuels litigation (28)
Pmducl liablle (24) neal progeny [l Envlvonmonlavroxlo toll tool
Medl@| malpractice (45) l___l Emlnenl domain/inverse insurance coverage clalms arising from the
other p|{pD;WD (23) C°nd€mnall°n (14) above listed provisionally complex case
non.l=m=olwc lemon ron l:l wrongful eviction (aa) WP°° (41)
Buslncss tort/unfalr business practlce (07) L-_-| other real pmp°ny (26) E"f°r°em°m °f Judsm°m
I:l civil lights (05) unlawful Dctalner l:l Enforcemsm ofl“d§m°l“ (20)
l:l commotion (13) i:l Commerdal (31> Mloooilonoous civil complaint
l::l Froud (16) l:l Resldentlal (32) l:] arco (21)
l:l intellectual properly usi Drugs (38) olllol complaint moe specified shovel l42)
El Pl'°fessl°“al negligence (25) J"‘"°ial R°"l°w Mlscallaneous Clvll Petltlon
other non'P"PD/VVD md (35} m Asset forfeiture (05) Panmmp and corporaie governance (21)
i=.m loymom l:l Pelilion re: arbitration award (11) \:| other pawn md specmed show (43)
wrongful recantation lacy :I writ of mandate (02)
\:l other employment (15) |:_] other judicial review (39)

 

2. This ass l:l is l:l is not complex under rule 3.400 of the Ca|ifomia Rules of Court. lf the msa is complcx. mark the
factors requiring exceptional judicial management

a. l:l Large number of separately represented parties d. Large number of witnesses
b. l:l Extensive motion practice raising difficult or novel e. :l Coclolnatlon wlth related actions pending ln one or more courts

issues that will be time-consuming to resolve ln other ccuntles. slates. or countries cr in a federal court
c. m Substantia| amount of documentary evidence f. l:l Substantlal postjudgment judicial supervlslon

Remedies sought (check all that apply): a.lzl monetary b.lzl nonmonetary; declaratory or injunctive relief c. mpunllive
Number of causes of action (spccify): SiX (6)

This case is l:l is not a class action suit
|f there are any known related cases, file and serve a notice of related case. (You may use fo CM-O‘lS.)

Date: August 17, 2018
John P. Kristensen

.°’!»"‘:¢*.°"

 

mae on PRiN'r lel€i
NOT|
o Platntiff must lite this cover sheet with the ltrst paper filed in the on or proceeding (except small claims cases or cases filed

_underctge Probate Code, Faml|y Coda. or Welfare and lnstitutions Code). (Cal. Rules of Court. rule 3.220.) Fallure to file may result
ln san ons.

' File this cover sheet in addition to any cover sheet required by local court rule.

» lf this case is complex under rule 3.400 et seq. of the Ca|ifomia Rules of Court. you must serve a copy of this cover sheet on all
other parties to the action or proceeding

» Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes cuba
. l

 

 

 

communications 0le CASE COvER SHEET °“““afs.°°em“":.tea”aa““aw‘st;a
erc-010 (Rsv. duly 1. 2001| mcculdnb.co.gov

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 28 of 47 Page |D #:54

CM-D 0
lNSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET 1

To Plalntiffs and Others Fillng First Papeis. if you are filing a first paper (for example, a ccmp|aint) iri a civil cese, you must
complete and file. along with your first paper, the Cl'i/i'l Case Cover Sheet contained on page f. This information will be used to compile
statistics about the types and numbers cf cases filed. You must complete items 1 through 6 on the sheet in item 1. you must check
one box for the case type that best describes the case. if the case fits both a general end a more specific type of case listed in item 1.
check the more specific one. lf the case has multiple causes of action, check the box that best indicates the primary cause of action
To assist you iri completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party.
its counsel. or both to sanctions under rules 2.30 and 3.220 of the Califomia Rules of Court.

To Parties in Ruie 3.740 Coilections Ceses. A “collections mse" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25.000, exclusive of interest and attorneys fees. arising from a transaction in
which property, services, cr money was acquired on credit A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages (3) recovery of real property. (4) recovery of personal property. or (5) a prejudgment writ of
attachment The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management ruies, unless a defendant files a responsive pleading A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.

T_o Parties in Complex Cases. ln complex cases oniy, parties must also use the Cl‘vil Case Cover Sheet to designate whether the
case is complex. |f a plaintiff believes the case is complex under rule 3.400 of the Caiifomla Ruies of Court. this must be indicated by
completing the appropriate boxes iri items 1 and 2. lt a plaintiff designates a case as complex. the cover sheet must be served with the
complaint on all parties to the acticn. A defendant may fla and serve no later than the time of its first appearance a joinder in the
plaintiffs designation a counter-designation that the case is not complex, or, if the plaintiff has made no designation a designation that

me case is °°mp'°x' cAsa 'rYPEs sun ExArtini.Es
Auto Tort Contract Provtslonaliy Compiex Civll i.ltlgation (Cei.
Aulo (22)-Personal lnlurylProperly Bieach of Contractharranty (06) Rules cf Court Ruies 3.400-3.403)
Damagelwrongfui Death Brea(t::hnciifml§cei(i’l’a&llLer;s;' id gntitrvus;ltf.;i"radgelzaegu(iag;m (03)
Unlnsi.ired Motcrlst 4 lillie 0 wl 8 u steiner cns en
case involves air Byzrr(nsumd orwrongliil evictfon) Cielri'is involving Mass Toit (40)
motorist claim subje¢¢ w Contiach/erranty Breach-Seller Sectrritles thigation (28)
arbitration check this item Pialntlft {not fraud or negligence) EnvironmenlallToxlc Ton (30)
instead orAurg) Negli/g`;'ent Breach of Contractl lnsul{'aa$ Cr':verage warsaw l
up arranfy ng rem pro n comp ex
g:::;:y pm;mm;%in&;y{m Other Breach of Contractlwananty case type listed above) (41)
Tort Collectlons (e.g.. money owed. open Entcrcement cf Judgment
Asbesios (04) book awounts) (09) Eriforcement of Judgmcnt (20)
Asbeeinn property ngmagn Coliectlon Case-Seiier Pialnilfi Abstract of Judgment (Out of
probequ Pe¢snnai injury, Other Promissory thelCoiieotlons Co\miy)
wrongful pagan Csse Conlesslon el Judgineni (non-
Prootloi uabliiiy (nor asbestos or '"s'-'ia“°*’-` C°"°"dg° i"°i F'°"'~"i°"°”¥ domestic relations
toxic/environmoniai) (24) °°’"Pie") iiai Sisler Sfaw_ Ju<ism€nl
Medioai Moiprat:iioe (45) Aui°Subrocali°n Aominisirailv_eAgenoyAwnrd
Medicel Malpractice- Oiii¢i’ C°V€iaoe (nct unpaid faxes)
Pnyoloianos surgoono other contract levi Pellll°nlCerllliwlm ofEnflv of
Other Professional i-iealth Care Contractua| Fraud -iiii`-i§i'iieiii on i»iiip€iii THXES
Maipractice Other contract Dispuie Oit'leé Enforcerneni of Judgrnoni
Other PlIPDNVD (23) Real Fropeity 359
Prernisos i.ioiliiiiy (o.g., slip Enrinent contain/inverse muellele Civii C¢mrlaln!
and fal Condemnatlon (14) RlCO (27)
intentional eotiiiy iniuryli>clwo. Wrongioi r-:viotion (33) Olh:bg$:)llz:£r)lt lnotspectlled
(e.g., essaull. vandalism Other Real Prc e. .. uiet title
i"i°“ii°iiai i"iii°ii°" °i ) ert of Posg::lr(in%mqeal Proiie(rz$) D°°ia'ai°’l§ R}°i‘i°oi°"iy
Emouol'lai DiS[I‘BSS M°ngage F°[ec{ggme lniun;uve ei e my {n°n'
Negllgerit infliction of mm ma Mem:;‘ua;fl:l;:l)
Emoticna| Dlstress Other Real Pro e nc eminent
omerPuPDNvo domain iondior':i/ir;ir;nttor 0"‘°'°°""“°'°*°’ C°"il°‘a'"i
iion-PilPorwplotilor) ron rorooio.ruro) . am C%Sh‘mlré°"-l°|'§m€#wmplexl
Buslness TortIUnfalr Busiriess Unlaw|‘ul Detalner znion_‘m/:iiip.n_w'}n iex)
Praotioo ton _ C°mm°'°iai (31) nioooiinnoouo civil Potitionp
civil Rigitts (e.g.. discrimination Resioonilal (32) pamemmp and corporate
raise arresi) mar civri drugs test {irtho case involves illegal Gmmme (21)
"B'H=S"’B"il l°B) drugs check this trem:oitrorwiso, Other patmon {,,°, added
Defamaticn (e.g.. slander, libel) report as Ccmmercial cr Resldential) above) (43) sp
(13) Judio|al Revlew civil Harassmem
Fra\“i (16) Asoet Forroiitrro ros) W° lane wdem
inieiiedual Pr¢i>erly (19) petition Re: Arbtiraiion Awaro r1 ii md::pmepwem Adun
Prcfesslcna| Negllgence (25) Writ of Mandsie (02) Abnge
Lesal Mali)ractloe wlii-Aominisiraiive Marioarnus memo comm
Other Protesslonal Maipractice Wiit-Mandamus on Limited Court P tm f r N ch
(nct medical orlegal) ease Maue,» P°nu°" '° Ra:l“°' F aiiQLeal
outer Nnn-PilPo/wo ron (35) writ-other umltori court case ° é’," ,,§' ° ° '°'“ °
Employrnerit Revrgw Othe givii P title
““'°"9“" T°"“i"aii°“ i35i otiror .iuoloiai Reviow (39) f e n
Other Employrnent (15) Review of Heaiih Ofiicer Order
Noilce of Appeal-l.abcr

Commlssloner Agpeais

 

C'M-010 [Rov, Juiy 1. 2007`}

CIVlL CASE COVER SHEET

F&§c 2 cl 2

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 29 of 47 Page |D #:55

 

SHDRT `l'lTLE°

Friedman v. Mlchae|s, et al. wem|;£& q 1 734 t

 

 

 

 

ClVlL CASE COVER SHEET ADDENDUM AND
STATEN|ENT OF LOCATlON
(CERT|F|CATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCAT|ON)

 

Thls form is required pursuant to Local Ruio 2.3 ln all new civil case filings in the Los Angeles Superiorcourt.

 

 

 

Sfep 1: After completing the Civil Case Cover Sheet (ludlcia| Council form CM-OlO), find the exact case type in
Co|umn A that corresponds to the case type indicated in the Civi| Case Cover Sheet.

Step 2: in Co|umn B, check the box for the type of action that best describes the nature of the case.

Step 3: ln Column C, circle the number which explains the reason for the court filing location you have

 

 

chosen.
[ Appllcable Reasons for Chooslng Court Fl|ing Location (Column C) l
1. Class actions must be filed in the Slanley Mosk Courthouse. Cenlral Dlslrlcl. 7~ L°¢Bll°l\ m pellu°ne¥ fesld&i-
2. Permisslve filing in central dislrlcl. 8. Lowtion wherein defendanllrospondenl functions wholly.
3. Location where cause oi acl|on arose. 9. Locallon where one or more oi the parlles reside
4. Mandalory personal injury filing in North Distrlcl. 10- Lowllon 01 LBb¢f Comlssluneroflice-

11. Mandatory filing location (i-lub Cases - unlawful detainer, limited

5' L°cau°n where panama m a required or defendant resides non-collection, limited collection, or personal iniury).

8. Locatlon of properly or pennanenlly garaged vehicle.

 

 

 

 

 

 

 

 

 

 

 

 

A ~. ~- B ' ‘, C
Clvil Case Cover Sneet ' ' Type 01 Aotlnn _ " Appiiceble Reasons -
Cawgory No. (Ci'leck only one) See Siep 3 Above
Auto (22) lJ A7100 Molurvehicle ~ personal lniurylProperiy DamageANrongfui Deaih 1, 4. 11
3 1-_'
§ l-¢3 Unlnsured Molorlsi (46) Ci A1110 Personal ln]urylProperty DamagelWrongful Deat|‘l - Unlnsured Motorlsl 1. 4, 11
D ABO'IO Asbeslos Properly Dama e 1. 11
Asveslos (04) g
E_ t El A1221 Asbeslos-Persona|lniuryNVrongfuiDealh 1.11
m 0
}_ .
§ 5 Producl.l.iablllly (24) |'_'l A'IZBO Froduct Llablllly (not asbestos or toxic/environmemal) 1. 4. 11
6
` 0
z n
__ cl A121o Medleal~lar once-P 1.4.11
§- § mcneal Marpracuee (45) pm malum & Swge°ns 1 11
"_‘; § El A7240 Other Proiesslonal Healih Care Malpmcilce '4'
§
° §
g 3 l:l Arzso Premlses Llavimy(e.g., sup and ram 1 4 11
u. gi Other Personal ' '
5 § injury pmpmy Cl A7230 intentional Bodily|nlurylPropeny Damage!WrongiulDeam(e.g.. 1 4 11
§ a Damage Wmngful SSSEUIL vandalism. efc.) ' `
Death(23) Cl A7270 intentional infliction of Emotional Disiress 1‘4’ 11
n A1220 other Peraonal lniury/Pmpeny omega/wrongful Deazh 1' 4' 11
LAclv 109 (Rev 2116) CIV|L CASE COVER SHEET ADDENDUM Locai Rule 2.3

LAsc Apprnved 03-04 AND STATEMENT OF LOCAT|ON Page1of4

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 30 of 47 Page |D #:56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

snom~rm.e , cAseNr.msen
Frledman v. Mlchae|s, et a|.
Clviicasecoversheet ~: 4 '- ' .' j Typeo_fActlon ~ '_-' - ;`~.' _'_~_, _-'-'_ -' Reas_ons~`Se'eSlepa
CaiegcryNo. i__ , _‘ -4 " _ '.'.~(Qljiecl_<_ oniyone) ` ' ~' v , , 'Above
Euslness Torl (07) iii A6029 Other CommerclalIBuslness Tort (not fraud/breach of contrad) 1.2.@
1.:
§ ° Civilnghls(CS) El A6005 Civi|RighisIDiserlmlnalion 1.2.3
n_l-
2
§§ Defamatlcn(‘l3) Ei A6010 Defamalion(slanderlllbel) 1.2.3
= §
§ g’ Fraud(16) El A6013 Fraud(no contract) 1,2.3
§ §
§ 3 n A6017 Legar Malpracuce 1.2.3
g Professlonal Negiigenoe (25)
°-c__ E n Asoso oinerProress¢onalMacpraame(nmmealcalorlegal) 1.2.3
0 cu
z o
01her(35) El A6025 Other Non-Personal lnjuryIProperly Damage lori 1. 2, 3
*~' WrongfulTerminailon(SS) lIl A6037 WrongfulTerminallon 1,2,3
5
E
=" m Ae024 omerem co mcam larnlcase 1.2. 3
'§. omerEmploymemns) p ym° p
5 U AB109 Labor CommisslonerAppeals 10
W
El A6004 Breach of RenlallLeaae Contraci (nol unlawful delalner or wrongful 2 5
eviction) '
B'°a°h °fc‘;§g)aw W°"amy n Asooa contract/warramyeream »seuerPlamufr(no fraud/negngmoe) 2' 5
(“°“"S“'a"°°) l:l Aeo19 Negngemereach orcomrawwarmmy(norraud) "2'5
l:l Asozs emeramach crccniracwvanamy(noi fraud ornegugence) 1' 2' 5
3 D A6002 Colleciions Case-Seller P|ainiiff 5.6. 11
§ collections (09) _ .
§ Ei A6012 OtherPromissory NolelColleclxnnsCase 5.11
o E| A6034 Coliectlons Case~Purchased Debi (Charged Oif Consumer Debl 5. 6. 11
- Purchased on or siler dewey 1, 2014)
` insurance Coverage(18) El A6015 lnsuranceCovemge(nolcomplex) 1. 2. 5. 8
|Il A6009 ConiraciualFraud 1.2.3.5
Other Contract($?) El A6031 Tortious interference 1.2. 3. 5
l:l A6027 Other Coniracl Dispule(noidream/insuranoe/fraudlnegngenoe) 1.2. 3. 8. 9
Emlnent Dornainllnverse .
C°Memnau°n (14, Ei A7300 EmineniDomaln/Condemnat\on Number ofparoels___ 2. 6
-E‘
§ Wrcngfuleviwon(as) n Aeoza Wmngrulevicuoncase 2.6
n.
§ Ei A601B MortgageForedosure 2,8
'¢ omaer Pmpeny (26) n Aeoaz ouzezrrue 2.6
D ABUBO Olher RealProperty(noieminenl domain landlord/tenanl.foreclosure) 2,6
h un'a“'f“'°e“z§'%"e°’“m°'°‘a' n A6021 unlawful oelatner-commemial(nm dmgsorwrangmleviuian) 6. 11
v
I=
§ UnlaWDet?:-;K"R°sme"m l'_'l A6020 UnlawfulDelainer-Residentlal(noldrugs orwrongfuleviclion) 6.11
°='» unlawful De\mner-
§ P°st_:_.omd°sme(ao El ABCZOFUnlawful Deiainer-Posl-Foreciosure 2.6. 11
§ UnlaMuiDetalmr-Drugs($a) El A6022 UnlawfulDelalner-Dnrgs 2.6.11
LAciv 109 (Rev 2116) ClVlL CASE COVER SHEET ADDENDUM Local Rure 2.3

LASc Approved 03-04 AND STATEMENT OF LOCAT|ON Page 2 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:18-Cv-09414 Document 1-1 Filed 11/05/18 Page 31 of 47 Page |D #:57
sworn rrn.e _ cAsE NuMBER
Friedman v. chhae|s, et al.
A !'.'_."4.BA,;'-A . .cAp-pu.m~wa
Civi| Case Cover Sheet : 4 ,. . .Typa ofAction ' Reascna,-See Stepa
Category No. ' 1 -(Q!_'\eck qn_ly o_nq)_ Above '
Asset Forfeikure (05) D A6108 Asset Forfeiture Case 2. 3. 8
3 Petit|on re Arbitrallan(11) El A6115 Petition to Compel/Contfnnlvaeete Amilratfon 2. 5
2
>
§ n As151 wm-Auminisxrauve Mandamus 2,s
~;-‘: Writ of Mandate (02) El A6152 ert - Mandamus on Umited Court Case Matter
§ cl Ae153 wm- other umued conn case Revzew
Other Judlda| Revfew (39) Cl A6150 OtherWrit IJud!c¥al Rev!ew 2. 8
c Antitrusll'l’rade Reguls!lon (03) Cl A6003 Ant|\rus|lTrade Regulalfcn 1. 2. 8
0
ga .
§ Constructlon Defect (10) El ABDD? Consuuction Defect 1.2. 3
5
§ C‘a’"‘s '“"°:§’l;‘)g M“*‘T°" 1:1 Asoos ccalms umwch Mass ron _ 1.2. s
°.
E
8 Securfties L¢lfgatlon (28) IJ A6035 Securilies Li!!gatlen Case 1. 2. 8
2'
a Tox!c Tort
. =
§ _ Envfmnmema| (3°) E| A8036 To)dc TOHIEnvIrom'nen!al 1. 2. 3. 8
'S
g insurance Covemge C!aims
q_ from complex case (41) 13 A6014 |nsurance CoveragelSubrogauon (comp%ax case on!y) 1. 2. 5. 8
IJ A6141 S|ster State Judgment 2,5. 11
..E ... D A6180 Abstract ofJudgment 2.6
§ § Enf°rcemem El A6107 Confessionof.!udgmenl (non.domwlc relationa) 2,9
w n
§ § of Judgmen\ (20) El A6140 Admtnistrative Agency Award (not unpaid taxes) 2. 8
,5 15 n _A6114 Pemrorvcerumate for Envy owudgmenz on unpaid Tax 2. a
|:| A6112 OtherEnfcrcementofJudgmemCase 2.8,9
R|CO (27) |Zl A6033 Rad<eleedng (RlCO) Case 1, 2. 8
g §
3 § El ABDSD Dedarafory Re!fef Only 1.2. 8
=
§ § ome,c°mplam cl A6040 lnxumve Reriefonxy(no\ amana/hamm 2.8
§ § (N°t Spedned Ab°"°) (42) Cl A6011 Other CommerclalCompla!ntCase (non-torUnon-ccmplex) 1. 2. 8
5 b n Aeooo olher civilcomp\a:m(non.wmnon-complex) 1. 2. a
W
Pa"§;‘f,‘§n';g§;"(§%“°“ n As113 Parwe:smp and corporare envemame case 2.a
El AB\21 C!vll Hanzssmsnt 2. 3. 9
§ § El A8123 Wcrkplace Harassmeni 2. 3. 9
0
=
g § Otherpetmom mm 1:1 Ae124 quermependen1Adu11Abme case 2. a. 9
§ § specified Above) (43) l:l Ae190 Elecnon comm 2
§ o l:\ A611o Pemron for change of Name!change of Gender 2 -,
rJ A6170 Pelmon for Rellef from Late Claim Law 2 3 8
Cl A8100 OtherClyilPetltlon 2'9
LAclv 109 (Rev 2/16) ClVlL CASE COVER SHEET ADDENDUM Local Rule 23
LAsc Approved 03-04 AND STATEMENT OF LQCAT|ON Fage 3 of4

Case 2:18-Cv-09414 Document 1-1 Filed 11/05/18 Page 32 of 47 Page |D #:58`

 

smme _ o cAsENuusER
Fnedman v. Michaels, et al.

 

 

 

 

Sfep 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Co|umn C for the

type of action that you have selected. Enter the address which ls the basis for the filing location, including zip code.
(No address required for class action cases).

 

ADDRBS!
9100 Wilshire Boulevard. Suite 520E
rs 1. n 2. o 3. o4. n 5. n 6. o 7. n a. o 9.010.o11. B°"°"Y H'"S» Ca"f°"“a 9°212

REASON:

 

 

 

 

 

 

 

ClTV: STATE: ZIPCODE:
Bever|y Hi||s CA 90212
Step 5: Certification of Assignment: l certify that this case is properly filed in the C€"fl’a| District of

 

the Superior Court of Ca|ifornia, County of Los Angeies [Code Civ. Proc., §392 et seq., and Loca| Ru|e 2.3(a)(1)(E)].

  
 

Dated: Augusc 17. 2018

 

TURE QF ATTORNEY|F| UNG PARTY)

PLEASE HAVE THE FOLLOW|NG lTEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
COMMENCE YOUR NEW COURT CASE:

1. Original Complaint or Petition.

2 |f filing a Complaintl a completed Summons form for issuance by the Clerk.
3. Civi| Case Cover Sheet, Judicla| Council form CM-010.

4

CivileCase Cover Sheet Addendum and Statement of Locatlon form, LAClV 109, LASC Approved 03-04 (Rev.
02/1 ).

.°‘

Payment in fui| of the filing fee, unless there is court order for waiver. partial or scheduled payments

6. A signed order appointing the Guardian ad Litem, Judicial Council form ClV-010, if the plaintiff or petitioner is a
minor under 18 years of age will be required by Court in order to issue a summons.

7. Additional copies of documents to be conformed by the Cierk. Copies of the cover sheet and this addendum
must be served along with the summons and complaint or other initiating pleading in the case.

 

LAclv 109 (Rev 2116) C|VlL CASE COVER SHEET ADDENDUM Local Rule 2.3
LAsc Appraved 03-04 AND STATEMENT OF LOCAT|ON Page 4 of 4

Case 2:18-Cv-09414 Document 1-1 Filed 11/05/18 Page 33 of 47 Page |D #:59

Superior Court of Ca|ifomia
County of Los Ange|es

 

ALTERNAT|VE D|SPUTE RESOLUT|ON (ADR)
|NFORIVIATlON PACKET

 

The person who tiles a civil lawsuit (plaintii‘f) must include the ADR information
Packet with the complaint when serving the defendant. Cross-complainants must
serve the ADR information Packet on an'y new parties named to the action
together with the cross-complaint.

There are a number of ways to resolve civil disputes without having to sue -
someone. These alternatives to a lawsuit are known as alternative dispute
resolution (ADR).

ln ADR, trained, impartial persons decide disputes or help parties decide disputes
themselves These persons are called neutra|s. For example, in mediations, the
neutral is the mediator. Neutrals normally are chosen by the disputing parties or by
the court. Neutrals can help resolve disputes without having to go to court.

 

 

 

LAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rules of Court, rule 3.221

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 34 of 47 Page |D #:60

Advantages of ADR

Often faster than going to trial

Often less expensive, saving the litigants court costs, attorney's fees and expert fees.

May permit more participation, allowing parties to have more control over the outcome.

A||ows for flexibility in choice of ADR processes and resolution of the dispute.

Fosters cooperation by allowing parties to work together with the neutral to resolve the dispute and
mutually agree to remedy.

there are fewer, if any, court appearances Because ADR can be faster and save money, it can reduce
stress.

Disadvantages of ADR - ADR may not be suitable for every dispute.

|f ADR is binding, the parties normally give up most court protections, including a decision by a judge or
jury under formal rules of evidence and procedure, and review for legal error by an appellate court.
ADR may not be effective if it takes place before the parties have sufficient information to resolve the
dispute.

The neutral may charge a fee for his or her services.

if the dispute is not resolved through ADR, the parties may then have to face the usual and traditional
costs of tria|, such as attorney's fees and expert fees.

The Most Common Types of ADR

Mediatlon

ln mediation, a neutral (the mediator) assists the parties in reaching a mutually acceptable resolution
of their dispute. Unlike lawsuits or some other types of ADR, the parties, rather than the mediator,
decide how the dispute is to be resolved. ‘

l Mediation is particularly effective when the parties have a continuing relationship, like
neighbors or business people. Mediation is also very effective whel'e personal feelings are
getting in the way of a resolution. This is because mediation normally gives the parties a chance
to express their feelings and find out how the other sees things.

' Mediation may not be effective when one party is unwilling to cooperate or compromise or
when one of the parties has a significant advantage in power over the other. Therefore, it may
not be a good choice if the parties have a history of abuse or victimization.

LAAoR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Ru|es of Court. rule 3.221

Page 2 of4

 

Case 2:18-Cv-09414 Document 1-1 Filed 11/05/18 Page 35 of 47 Page lD #:61

o

- Arbitration

ln arbitration, a neutral person called an ”arbitrator" hears arguments and evidence from each
side and then decides the outcome of the dispute. Arbitration is typically less formal than a
trial, and the rules of evidence may be relaxed. Arbitration may be either "binding” or ”non~
binding." Binding arbitration means the parties waive their right to a trial and agree to accept
the arbitrator's decision as final. Non-binding arbitration means that the parties are free to
request a trial if they reject the arbitrator's decision.

Arbitration is best for cases where the parties want another person to decide the outcome of
their dispute for them but would like to avoid the formality, time, and expense of a trial. lt may
also be appropriate for complex matters where the parties want a decision-,makeriwho has
training or experience in the subject matter of the dispute.

' Mandatory Settlement Conference (MSC)

Settlement Conferences are appropriate in any case where settlement is an option.
Mandatory Settlement Conferences are ordered by the Court and are often held near the date
a case is set for tria|. The parties and their attorneys meet with a judge who devotes his or her
time exclusively to preside over the MSC. The judge does not make a decision in the case but
assists the parties in evaluating the strengths and weaknesses of the case and in negotiating a
settlement.

The Los Ange|es Superior Court Mandatory Settlement Conference (MSC) program is free of
charge and staffed by experienced sitting civil judges who devote their time exclusively to
presiding over lVlSCs. The judges participating in the judicial MSC program and their locations
are identified in the List of Settlement Officers found on the Los Angeles Superior Court website
at http:[[www.lacourt.org[. This program is available in general jurisdiction cases'with
represented parties from independent calendar (lC) and Central Civil West (CCW) courtrooms.
ln addition, on an ad hoc basis, personal injury cases may be referred to the program on the
eve of trial by the personal injury master calendar courts in the Stanley' Mosk Courthouse or the
asbestos calendar court in CCW.

ln order to access the Los Angeles Superior Court MSC Program the judge in the lC cou rtroom,
the CCW Courtroom or the personal injury master calendar courtroom must refer the parties to
the program. Further, all parties must complete the information requested in the Settlement
Conference intake Form and email the completed form to mscdeptlS@lacourt.org.

LAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rules of Court, rule 3.221

Page 3 of4

 

' CaSe`Z:lS-cV-094l4 Document 1-1 Filed 11/05/18 Page 36 of 47 Page lD #:62

Additionai information
To locate a dispute resolution program or neutral in your community:

0 Contact the California Department of Consumer Affairs lwww.dca.ca.gov) Consumer information
Center toll free at 800-952-5210, or;
Contact the local bar association {http://www. lacba. org/) or;

¢ Look in a telephone directory or search online for' 'mediators; or ”arbitrators. "

There may be a charge for services provided by private arbitrators and mediators.

° v

A list of approved State Bar Approved Mandatory Fee Arbitration programs is available a_t
htt : calbar.ca. ov Attorne s MemberServices FeeArbitration A rovedPro rams.a`s x#19 '

To request information about, or assistance with, dispute resolution, call the number listed below. Or you may
call a Contract Provider agency direct|y. A list of current Contract Provider agencies in Los Angeles County` is ~
available at the link below.

htt: css lacoun . ov ro rams dis ute-resolution- ro ram-d

County of Los Angeles Dispute Resolution Program
3175 West 6th Street, Room 406
Los Angeles, CA 90020-1798
TEL: (213} 738-2621
FAX: (213) 386-3995

LAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rules of Court, rule 3.221

Page 4 of 4

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 37 of 47 Page lD #:63

 

Superior Court of California
County of Los Angeles

    

Los Angeles County
Bar Association
Litigation Section

Los Angeles County

Bar Association Labor and
Employmenl l_aw Section

6`il"

 

 

Consumer Attomeys
Associalion of Los Angeles

 

Southern Ca|ifomia
Defense Counsel

wyman own llql~v-ii\

m wm

Assoclatlon of
Business Trial Lawyers

 

Cailfornia Employrnont
Lawyers Association

LAC|V 230 (NEW)
LASC Approved 4~11
For Optional Use

VOLUNTARY EFF!ClENT LIT|GAT!ON STlPULATlONS

 

 

The Early Organizational Meeting Stipuiation, Discovery
Resolution Slipu|ation, and l\llotions in Limine Stipulation are
voluntary stipulations entered into by the parties The parties
may enter into one, two, or all three of the stipulations;
however, they may not alter the stipulations as written,
because the Court Wants to ensure uniformity of application
These stipulations are meant to encourage cooperation
between the parties and to assist in resolving issues in a
manner that promotes economic case resolution and judicial

efhciency.

The following organizations endorse the goal of

promoting efficiency in litigation and ask that counsel
consider using these stipulations as a voluntary Way lo
promote communications and procedures among counsel

and with the court to fairly resolve issues in their Cases.

Ql..os Angeles County Bar Association Litigation Section.

0 Los Angeles County Bar Association
Labor and Employment Law Section§

.Consumer Attorneys Association of Los Angeles.

.Southern Caiifornia Defense Counse|§

.Association of Business Trial Lawyers.

.California Employment Lawyers Association§

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 38 of 47 Page lD #:64

 

 

 

 

 

 

 

 

 

RAME AND ADDR!DS UF AHORNEV GR PARTV lMTHOU'|' ATTGNNEV: STATE BAR N\MBER Rn¢lved for desire Fll study
TELEr>HoNe no.; FAx No. ¢opiionei):
E-MAo. AooREss (opizanai):
ATTORNEY FOR (Narnej:
SUPER|OR COURT OF CAL|FORN|A, COUNTY OF LOS ANGELES
co'u'n‘rHousE AooREss:
mine
T€FENDANT:
mei-_____
ST|PULAT|ON - EARL¥ ORGANIZAT|ONAL MEETlNG

 

 

This stipulation is intended to encourage cooperation among the parties at an early stage in
the litigation and to assist the parties in efficient case resolution.

The parties agree that:

1. The parties commit to conduct an initial conference (in-person or via teleconference or via
videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
whether there can be agreement on the following:

a.

Are motions to challenge the pleadings necessary? if the issue can be resolved by
amendment as of right, or if the Court would allow leave to amend, could an amended
complaint resolve most or all of the issues a demurrer might otherwise raise? |f so, the parties
agree to work through pleading issues so that a demurrer need only raise issues they cannot
resolve. is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
would some other type of motion be preferable? Couid a voluntary targeted exchange of
documents or information by any party cure an uncertainty in the pleadings?

initial mutual exchanges of documents at the “core" of the litigation. (For example, in an
employment case, the employment records, personnel tile and documents relating to the
conduct in question could be considered “core." in a personal injury case, an incident or
police report, medical records, and repair or maintenance records could be considered
“core.");

Exchange of names and contact information of witnesses;

Any insurance agreement that may be available to satisfy part or ali of a judgment, or to
indemnify or reimburse for payments made to satisfy a judgment;

Exchange of any other information that might be helpful to facilitate understanding, handling,
or resolution of the case in a manner that preserves objections or privileges by agreement;

Controiling issues of law that, if resolved early, will promote efnciency and economy in other
phases of the case. Also, when and how such issues can be presented to the Court;

Whether or when the case should be scheduled with a settlement officer, what discovery or
court ruling on legal issues is reasonably required to make settlement discussions meaningfui.
and whether the parties wish to use a sitting judge or a private mediator or other options as

 

LAC|V 229 (REV 02/15)

LASC Approde 04111 ~ ST|PULAT|ON - EARLY ORGANIZAT|ONAL MEET|NG
For Optlonal Use Page 1 of 2

 

 

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 39 of 47 Page |D #:65

 

 

SHGRT‘ITII.E:

CA$EN\NBEE

 

 

discussed in the “Alternative Dispute Resoiution (ADR) information Package" served with the
complaint; ‘

Computation of damages, including documents, not privileged or protected from disclosure, on
which such computation is based;

Whether the case is suitable for the Expedited Jury Triai procedures (see information at
www.lacourt.o;_g under “Civil" and then under "Generai information").

The time for a defending party to respond to a complaint or cross-complaint will be extended

to for the compiaint, and for the cross-
(iNSERT DATE) (iNSERT DATE)

compiaint, which is comprised of the 30 days to respond under Govemment Code § 68616(b),
and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
been found by the Civil Supervising Judge due to the case management benefits provided by
this Stipulation. A copy of the General Order can be found at www.lacourt.o[g under “Civif’,
click on "General infonnation", then click on “Voiuntary Efiicient Litigation Stipulations".

The parties will prepare a joint report titled “Joint Status Report Pursuant to initial Conference
and Eariy Organizationai Meeting Stipulation. and if desired, a proposed order summarizing
results of their meet and confer and advising the Court of any way it may assist the parties'
efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
the Case Management Conference statement, and file the documents when the CMC
statement is due.

References to “days" mean calendar days, unless otherwise noted. if the date for performing
any act pursuant to this stipulation fails on a Saturday, Sunday or Court holidayl then the time
for performing that act shall be extended to the next Court day

The following parties stipulate:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:
>
(’T_vi=E oR PR\NT NAME) (ATToRNEY FoR PLA\N'nFF)
Date:
>
(TYPE oR PRlNT NAME) (ATToRNEY FoR DEFENDANF)
Date:
>
(TYPE oR PR\NT NAMF (A'lToRNr-:Y FoR DEFENDANT)
Dare. >
(TYPE oR palm NAME) (ATTORNEY FoR DEFTZNDANT)
Date:
>
(TYPE oitPRiNT NAME) (ATroRNEYioR )
Date:
>
(T_YT=E on PRiNT NAME) (ATToRNEY FoR )
Date:
` >
(WE»E 0R PR\NT NAME) (ATToRNEv FoR )

 

LLQ§B’§§§,§§§; 3§,'};”) s'rlPuLATloN - EARL¥ oRGAleATloNAL MEEnNs

Page 2 of2

Case 2:18-Cv-09414 Document 1-1 Filed 11/05/18 Page 40 of 47 Page |D #:66

 

NANEMADDRESSWATTORNEYQRPAR"WWUT AT¥ORNET: STATEBARNUMBB! midwlm&lmp

 

 

TELEPHONE No.: FAx No. (opuonal):
E-MA\L AooRF.ss (optlonal):
ATroRNEY FoR gName):

SUPERIOR COURT OF CAL|FORN|A, COUNTY OF LOS ANGELES

COURTHQUSE ADDRESS:

 

ama

 

DEFENDANT:

 

CASE NUMBER:

ST|PULAT|ON - D|SCOVERY RESOLUT|ON

 

 

 

 

This stipulation is intended to provide a fast and informal resolution of discovery issues
through limited paperwork and an informal conference with the Court to aid in the
resolution of the issues.

The parties agree that:
1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless

the moving party first makes a written request for an informal Discovery Conference pursuant
to the terms of this stipulation.

2. At the infonnai Discovery Conference the Court will consider the dispute presented by parties
and determine whether it can be resolved informaliy. Nothing set forth herein will preclude a
party from making a record at the conclusion of an informal Discovery Conference, either
orally or in writing.

3. Fo||owing a reasonable and good faith attempt at an informal resolution of each issue to be
presented, a party may request an infonnai Discovery Conference pursuant to the following
procedures:

a. The party requesting the informal Discovery Conference wiii:

i. Fiie a Request for informal Discovery Conference with the clerk's office on the
approved form (copy attached) and deliver a courtesy, conformed copy to the
assigned department

ii. Inciude a brief summary of the dispute and specify the relief requested; and

iii. Serve the opposing party pursuant to any authorized or agreed method of service
that ensures that the opposing party receives the Request for informal Discovery
Conference no later than the next court day following the filing.

b. Any Answer to a Request for informal Discovery Conference must:
i. Aiso be filed on the approved form (copy attached);

ii. include a brief summary of why the requested relief should be denied;

 

LAC|V 036 (new)

msc Approved 04/11 STiFULATiON - DiSCOVERY RESOLUTION
For Opiionai ties Page 1 of 3

 

Case 2:18-Cv-09414 Document 1-1 Filed 11/05/18 Page 41 of 47 Page |D #:67

 

 

WFU T|¥i.£: ¢ CASEN'U|BER:

 

 

iii. Be filed within two (2) court days of receipt of the Request; and

iv. Be served on the opposing party pursuant to any authorized or agreed upon
method of service that ensures that the opposing party receives the Answer no
later than the next court day following the filing.

c. No other pieadings, including but not limited to exhibits, declarationsl or attachments, will
be accepted.

d. if the Court has not granted or denied the Request for infonnai Discovery Conference
within ten (10) days following the filing of the Request, then it shall be deemed to have
been denied. if the Court acts on the Request. the parties will be notified whether the
Request for informal Discovery Conference has been granted or denied and, if granted

' the date and time of the informal Discovery Conference, which must be within twenty (20)
days of the filing of the Request for informal Discovery Conference.

e. if the conference is not held within twenty (20) days of the filing of the Request for
informal Discovery Conference, unless extended by agreement of the parties and the
Courtl then the Request for the infonnai Discovery Conference shall be deemed to have
been denied at that time.

4. lf (a) the Court has denied a conference or (b) one of the time deadlines above has expired
without the Court having acted or (c) the infonnai Discovery Conference is concluded without
resolving the dispute, then a party mays file a discovery motion to address unresolved issues.

5. The parties hereby further agree that the time for making a motion to compel or other
discovery motion is tolled from the date of filing of the Request for infonnai Discovery
Conference until (a) the request' rs denied or deemed denied or (b) twenty (20) days after the
filing of the Request for informal Discovery Conference. whichever is earlier, unless extended
by Order of the Court.

it is the understanding and intent of the parties that this stipulation shaii, for each discovery
dispute to which it applies, constitute a writing memorializing a “specific later date to which
the propounding [or demanding or requesting] party and the responding party have agreed in
writing," within the meaning of Code Civil Procedure sections 2030.300(0), 2031.320(c), and
2033.290(c).

6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including
an order shortening time for a motion to be heard concerning discovery.

7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
terminate the stipulation.

8. References to “days" mean calendar days. unless otherwise noted. if the date for performing
any act pursuant to this stipulation falls on a Saturday, Sunday or Court hoiiday, then the' time
for performing that act shall be extended to the next Court day.

 

 

LAC|V 036 (new)

LASC Approved 04111 ST|PULATiON - D|SCOVERY RESOLUT|ON -
For Optionai Use Page 2 of 3

 

Case 2:18-Cv-09414 Document 1-1

Filed 11/05/18 Page 42 of 47 Page |D #:68

 

 

 

 

 

 

 

 

 

 

 

 

SICORY 'l'il`i.E: GRSEMI|BER:
The following parties stipulate:
Date:
>
(Tvr=s on Pncr~rr NAME) (A'rroRNEv FoR Puur~rrrr=i=)
Date:
>
(TvPE on PRcNT NAME) (AT'roRNEv FoR oEFENoANr)
Date:
>
(TYPE on PRINT NAME) (Ar'ronnsv Fon nEFENoAn'r)
Date:
>
rrYPE on palm NAME) (Ar'roRNEv ron nEFENoAN'n
Date:
>
rrYP-E ca Pnrr~rr NAME) (A'r'roRNE”Vr'i='oR ___)
Date:
>
rrvr=e on PRrN'r NAME) (ArroRNEY Foa___)
Date:
>
rrvr>& oR PRtN'r NAME) m _____)
LAC|V 036 (new)
LASC Approved 04/11 ST|PULAT|ON - D|SCQVERY RESOLUT|ON
For Optionai Use

Page 3 of3 '

Case 2:18-Cv-09414 Document 1-1 Filed 11/05/18 Page 43 of 47 Page |D #:69

 

 

 

 

 

 

 

 

 

NMIEA|DADDRESSOFA"°RNEYORPARWWHUU\` MTORNE¥: STATEBAR|CUABB\ Rnuvdbrclut‘thBtlmp
rsLEPHcNE No.: FAx No.(opuonar):
eMAn.Aooaessropuonar):
ATl'ORNEY FCR ¢Namej:

SUPERIOR COURT OF CAL|FORN|A, COUNTY OF LOS ANGELES

COURTHOUSE ADDRESS:
'r='m_mn_r=r=
`oE_FENoANr:

lNFORMAL D|SCOVER¥ CONFERENCE °“sE "WBE"“'
(pursuant to the Discovery Resoiution Stipulation of the partiesj

 

 

 

1. This document relates to:

I:l Request for informal Discovery Conference
[:I Answer to Request for informal Discovery Conference

2. Dead|ine for Court to decide on Request: arisen date 10 wanda days forming ming or
the Request).

3. Dead|ine for Court to hold informal Discovery Conference: arisen date 20 calendar
days following ming of the Request).

4. For a Request for informal Discovery Conference, briefly describe the nature of the
discovery dispute, including the facts and legal arguments at issue. For an Answer to
Request for informal Discovery Conference, briefly describe why the Court should deny
_t_h§ requested discovery, including the facts and legal arguments at issue.

 

 

r.`..~ .. .. ...- ...-.

 

 

LAC*V °94("°””) lNFORMAL D|SCOVERY CONFERENCE

LASC ved 04/11
For gm use (pursuant to the Discovery Resoiution Stipulation of the parties)

 

Case 2:18-Cv-09414 Document 1-1 Filed 11/05/18 Page 44 of 47 Page |D #:70

 

NM£ im ADDREBS CF A‘ITGRNEY CR PARW WiTH°LiT ATT°RNEY: STATE BAR NURBER limitedth Fd w

 

 

TELEPHONE NO.: FAX NO. (Optlonal):
E-MA:L AooREss (oprronal):
ATTORNEY FCR (Namej:

SUFER|OR COURT OF CAL|FORN|A, COUNTY OF LOS ANGELES

COURTHOUSE ADDRESS:

 

 

 

PLAlNTlFF:

 

DEFENDANT:

 

CASE NU\IBER:

STlPULATlON AND ORDER - MOT|ONS lN LlMlNE

 

 

 

 

This stipulation is intended to provide fast and informal resolution of evidentiary
issues through diligent efforts to define and discuss such issues and limit paperwork.

The parties agree that:

1. At least days before the ina| status conference, each party will provide all other
parties with a list containing a one paragraph explanation of each proposed motion in
|imine. Each one paragraph explanation must identify the substance of a single proposed
motion in limine and the grounds for the proposed motion.

2. The parties thereafter will meet and confer, either in person or via teleconference or
videoconference, concerning all proposed motions in limine. in that meet and confer, the
parties will detennine:

a. Whether the parties can stipulate to any of the proposed motions. if the parties so
stipulate, they may file a stipulation and proposed order with the Court.

b. Whether any of the proposed motions can be briefed and submitted by means of a
short joint statement of issues. For each motion which can be addressed by a short
joint statement of issues, a short joint statement of issues must be died with the Court
10 days prior to the final status conference. Each side’s portion of the short joint
statement of issues may not exceed three pages. The parties will meet and confer to
agree on a date and manner for exchanging the parties’ respective portions of the
short joint statement of issues and the process for filing the short joint statement of
issues,

3. Ali proposed motions in limine that are not either the subject of a stipulation or briefed via
a short joint statement of issues will be briefed and filed in accordance with the Ca|ifomia
Rules of Court and the Los Angeles Superior Court Rules.

 

LAC|V 075 (new)

LAsc Approved 04/11 STiPULATiON AND ORDER - MOTlONS lN LiMiNE
For Opiional Use Fage 1 cf2

 

Case 2:18-Cv-09414 Document 1-1

Filed 11/05/18 Page 45 of 47 Page |D #:71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§'i°R‘l’ 'N'LE: CASENU|BER:
The following parties stipulate:
Date:
>>
(rYPE on PRrNT NAME) (ATroRNEY FoR PLAlNTrFF)
Date:
>
(TYPE oR PRrNT NAME) (ATroRNEY FoR DEFENBANT)
Date:
>
(TvPE oR PRlNT NAME) (ATroRNEY FoR o§FENDANT)
Date:
` >
(rvPE oR PRlNT NAME) (ATToRNEY FoR DEFENDANT)
Date: '
>
(TYPE oR PRrNT NAME) (ATToRNEY FoR )
Date:
>
(TYPE 0R PRlNT NAME) (ATroRNEY FOR )
Date:
>
(TYPE 0R PRINT NAME) (ATTORNEY FoR )
THE COURT SO QRDERS.
Date:
JuorciAL or=FrcER
LL§;’Q'£§§,§‘;§!,'@,1, sTlPuLATroN ANo oRoER - MoTloNs m LiMiNE mann

 

Case 2:18-Cv-09414 Document 1-1 Filed 11/05/18 Page 46 of 47 Page |D #:72

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sum re crew are slam
sUPERioR coURT oF CALIFoRNIA ‘ "
6 CoUNTY oF LOS ANGELES coNFORMED Copy
‘mss= sup‘§§¢>'$§§'£lLoiF'c'a'liigmia
111 North Hi|| Street, Los Angeles, CA 90012 c~.~»- ~i - ~~ »~»~-,.c
AUG 2 0 2018
NOTICE OF CASE ASSIGNMENT STili H. Callt-`ll, EXeCiliiVe Uiiltel/Clerk 01 COliri
By: Brittny Smith, De
UNLIMITED CIVIL - CLASS ACTION/COMPLEX puty
UWNH.__
Your case is assigned for all purposes to tile judicial officer indicated beiow.
MFMMM
ASSIGNED JUDGE DEPT ROOM ?f"‘-i ASSIGNED JUDGE DEPT ROOM
yj Hon. Elihu M. neri¢ 6 211
Hon. william F. i-iigllb¢rg¢r 10 lo
Hon. .loi'lii Shepard Wiiey, lr. 9 9
Hon. Kennetll Frecman 14 14
Hon. Aim lones il _ ii
Hon. Maren E. Nelson 17 17
Hon. Carolyn B. Kuhi 12 12 .i
Hon. Brian S. Currey 15 15
*Provisionai complex (non-ciass Supervising
action) case assignment pending 14 lodge
complex domination 14
Given to the Plaintiff/Cross-Complaina.nt/Attomey of Record SHERRI R. CARTER, Executive Ofiicer/Clcrk of Court

 

°n WQ_IWB___ BY Iz)‘i_&ir\ il' 3dqu , Deputy Clerk
LAClV190 (Re ) TlCE OF CASE ASS|GNMENT - UNL\M|TED CN~|L CASE

LASC Approved 05/06

 

`r

Case 2:18-cv-09414 Document 1-1 Filed 11/05/18 Page 47 of 47 Page |D #:73

' f

INSTRUCT]ONS FOR HANDLING UNLIMITED ClVlL CASES

 

v

The following critical provisions of the Ca|ifomia Rules of Court, Titie 3, Division 7, as applicable iii the Superior Court, are summarized
for your assistance

APPLICATION
The Division 7 Rules were effective .lanuary l, 2007. They apply to all general civil cases.

PRlORlTY OVER O'I'HER RULES
The Division 7 Rules shall have priority over ali other Locai Rules to the extent the others are inconsistent

CHALLENGE TO A§§IGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes to
ajudge, or if a party has not yet appeared, within 15 days of the first appearance

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
Ali complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-complaints
shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the

compiaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settiement, trial
date, and expert witnesses

FIEAL STATUS QONFERENCE

The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. Ali parties
shall have motions in iimine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested form jury
instructions special jury instructions, and special jury verdicts timely filed and served prior to the conference These matters may be
heard and resolved at this conference At least five days before this conference, counsel must also have exchanged lists of exhibits
and witnesses and have submitted to the court a brief statement of the case to be read to the jury panel as required by Chapter Three
of the los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the Court,

and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party, or if
appropriate on counsel for a party.

This is not a complete delineation oi` the Division 7 or Chapter 'l`hree Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with tile actual Chapter Rules is imperative

Class Actions

Pursuant to Locai Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex

judge at the designated complex courthouse if the case is found not to be a class action it will be returned to an independent Calendar
Courtroom for ali purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of complex
status. If the case is deemed to be complex within the meaning ofCalifomia Rules of Court 3.400 et seq., it will be randome assigned

to a complex judge at the designated complex courthouse If the case is found not to be complex, it will be returned to an independent
Calendar Courtroom for all purposes.

LAolviiio (Rev 12/11) NOTiCE OF CASE ASS|GNMENT - UNL|N||TED ClVlL CASE
LASC Approved 05/06

 

